 

Exhibit 10.2

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

INVESTMENT AGREEMENT

 

in respect of

 

JUVENTAS CELL THERAPY LTD.

(合源生物科技(天津)有限公司)

 

   

 

 

TABLE OF CONTENTS

 

1. Definition and Interpretation 5 2. The Transaction 14 3. Conditions Precedent
15 4. Closing 17 5. Warrantors’ Representations and Warranties 17 6. Series A
Investors and Series A+ Investors’ Representations and Warranties 27 7.
Covenants of the Founding Shareholders and the Company 28 8. Mutual Covenants 30
9. Shareholders’ Meetings 30 10. Board of Directors and Officers 31 11.
Information and Inspection Rights 35 12. Dividend 36 13. Pre-Emptive Right 36
14. Anti-dilution Right 37 15. Prohibition on Transfer of Equity Interest 38 16.
Rights of First Refusal 39 17. Right of Co-Sale. 40 18. Liquidation Preferences.
40 19. Redemption. 42 20. Drag Along Rights. 44 21. Most Favoured Investor. 45
22. Additional Agreements; Covenants. 46 23. Limitations on Use of Name 47 24.
Assignments and Transfers 47 25. Termination or Amendment of The Privilege. 47
26. Qualified IPO 48 27. Accounting Matters 48 28. Confidentiality and
Announcements 48 29. Default and Indemnification 50 30. Independent Nature of
Obligations and Rights of Series A+ Investors 50 31. Termination 50 32. Dispute
Resolution and Governing Law 51 33. Miscellaneous 52

 

EXHIBITS   Exhibit A Capitalization Table Exhibit B Company Information Exhibit
C Disclosure Schedule Exhibit D List of Key Employees

 

   

 

 

THIS INVESTMENT AGREEMENT (this “Agreement”) is executed as of June 15, 2019
(Beijing Time, the “Execution Date”), by and among:

 

1.JUVENTAS CELL THERAPY LTD (合源生物科技(天津)有限公司) (the “Company”), a company with
limited liability established under the laws of the PRC whose Unified Social
Credit Code is 91120116MA06D8BX5T, with its registered office at Building 5,
No.8, Haitai Development Third Road, Huayuan Industrial District (Outer Ring),
Binhai High-Tech Zone, Tianjin;

 

2.[***], a partnership with limited liability established under the laws of the
PRC, with its registered office at [***];

 

3.[***], together with [***], “Founding Shareholders”), a partnership with
limited liability established under the laws of the PRC, with its registered
office at [***];

 

4.[***], a company limited by shares established under the laws of the PRC, with
its registered office at [***];

 

5.[***], a partnership with limited liability established under the laws of the
PRC, with its registered office at [***];

 

6.[***], a partnership with limited liability established under the laws of the
PRC, with its registered office at [***];

 

7.[***], a partnership with limited liability established under the laws of the
PRC, with its registered office at [***];

 

8.[***], a partnership with limited liability established under the laws of the
PRC, with its registered office at [***];

 

 3 

 

  

9.[***], a partnership with limited liability established under the laws of the
PRC, with its registered office at[***];

 

10.[***], together with [***], the “Series A Investors”), a partnership with
limited liability established under the laws of the PRC, with its registered
office at Room 205-2, Building 25, 128 Yongfeng Road, Daxie Development Zone,
Ningbo City, Zhejiang Province;

 

11.CASI Biopharmaceuticals (WUXI) Co., Ltd. (凯信生物医药(无锡)有限公司)(“CASI”), a company
with limited liability established under the laws of the PRC, with its
registered office at C10402, No. 1699, Huishan Avenue, Huishan Economic
Development Zone, Wuxi; and

 

12.[***], the “Series A+ Investors”), a company with limited liability
established under the laws of the PRC, with its registered office at [***].

 

(for the avoidance of doubt, with respect to RMB 1,666,667 of registered capital
held by [***] according to the Series A Investment Agreement, [***] shall be
regarded as Series A Investor; with respect to RMB 1,175,439 of registered
capital held by [***] according to this Agreement, [***] shall be regarded as
Series A+ Investor; each party referenced above, a “Party” and collectively, the
“Parties”; Series A Investors and Series A+ Investors, each the “Investor” and
collectively the “Investors”).

 

WHEREAS:

 

(A)The Company is a company with limited liability duly organized and validly
existing under the laws of PRC engaged in research, development, manufacturing
or selling of any technology or product in relation to cellular immunotherapy,
including without limitation CAR-T, CAR-NK, and TIL.

 

(B)The Company desires to increase new registered capital of RMB 12,929,825 (the
“Increased Capital”). The Series A+ Investors desires to subscribe all the
Increased Capital pursuant to the terms and conditions set forth in this
Agreement (the “Transaction”);

 

(C)The Founding Shareholders, the Series A Investors, the Series A+ Investors
and the Company agree to consummate the Transaction pursuant to the terms and
conditions set forth in this Agreement.

 

The Parties hereby agree as follows:

 

 4 

 

 

1.Definition and Interpretation

 

1.1Unless the context otherwise requires, the following words and expressions
shall have the following meanings:

 

“Accounts”   means the Company’s audited balance sheets and profit and loss
statements and unaudited management accounts (including the notes in each case)
as at the Account Date, which have been provided to the Series A+ Investors;    
  “Account Date”   means March 31, 2019;       “Addition Equity”   has the
meaning given to such term in Section 13.1 of this Agreement;       “Affiliate”
  means, (i) in the case of a person other than a natural person, any other
person Controlled by, Controlling or under the common Control with the specified
person; (ii) in the case of a person who is a natural person, any other person
Controlled by such person directly or indirectly, or is a direct relative of
such person.       “Amended Articles”   means the amended articles of
association of the Company in the form to the satisfactory of the Series A+
Investors;       “Applicable Laws”   means, with respect to any subject person,
all applicable (i) constitutions, treaties, statutes, laws (including the common
law), codes, rules, regulations, ordinances or orders issued by any Governmental
Authority, and (ii) notices, orders, decisions, injunctions, judgments, awards
and decrees issued by, or agreements with, any Governmental Authority;      
“Anti-dilution Right”   has the meaning given to such term in Section 14.1 of
this Agreement;       “Anti-dilution Indemnification”   has the meaning given to
such term in Section 14.2.2 of this Agreement;       “Articles of Association”  
means the articles of association of the Company, as amended from time to time;

 

 5 

 

 

“Auditor”   means the auditor of the Company;       “Board”   means the
Company’s board of directors;       “Business”   means the business currently
being conducted or to be conducted by the Company, namely research, development,
manufacturing or selling of any technology or product in relation to cellular
immunotherapy, including without limitation CAR-T, CAR-NK, and TIL;      
“Business Day”   means any day other than a Saturday or Sunday or a public
holiday in the PRC and the United States;       “Capital Increase Notice”   has
the meaning given to such term in Section 13.1 of this Agreement;      
“Chairman”   means the Chairman of the Board of Directors;       “Closing”  
means  the  consummation  of  the  Transaction  pursuant  to Section 4 of this
Agreement;       “Closing Date”   means the date on which Closing takes place;  
    “Company Affiliate”   has the meaning given to such term in Section 5.17.1
of this Agreement;       “Conditions Precedent”   means the conditions precedent
to Closing as specified in Section 3;       “Consents”   means any consent,
approval, verification, authorization, waiver, license, exemption,
acknowledgement or order of, registration or filing with, or report or notice
to, any person or any Governmental Authority;       “Contract”   means a legally
binding contract, agreement, understanding, indenture, note, bond, loan,
instrument, lease, mortgage, franchise or license;       “Control”   means: (i)
direct or indirect ownership of more than fifty percent (50%) of the share
capital or other ownership interest in a subject person, or (ii) the right to
exercise more than fifty percent (50%) of the voting rights in such subject
person or (iii) the contractual right to designate more than half of the members
of such subject person’s board of directors or similar executive body or (iv)
the power to direct the management or policies of such subject person, through
contractual arrangements or otherwise; and “Controlled by” or any similar term
shall be construed accordingly;

 

 6 

 

 

“Director”   means a director of the Board of the Company;       “Disclosure”  
means any full and fair disclosure made by any Warrantors and the Company as set
out in the Disclosure Schedule;       “Disclosure Schedule”   means the letter
attached in Exhibit C of this Agreement;       “Distributable Proceeds”   has
the meaning given to such term in Section 18.2.4 of this Agreement;       “Drag
Along Shareholder”   has the meaning given to such term in Section 20.1 of this
Agreement;       “Drag Along Sale”   has the meaning given to such term in
Section 20.1 of this Agreement;       “Dragged Shareholders”   has the meaning
given to such term in Section 20.2 of this Agreement;       “Equity Security”  
means, with respect to any subject person, any share, Shareholder interest,
partnership interest,  sponsor right  or registered capital, joint venture
interest or other ownership interest, and any option, warrant or other security
which is directly or indirectly convertible into, or exercisable or exchangeable
for such share, Shareholder interest, partnership interest, sponsor right or
registered capital, joint venture interest or other ownership interest (whether
or not such derivative security is directly issued by such subject person);    
  “Encumbrance”   means a mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third-party right or interest,
other encumbrance or security interest of any kind, or any other type of
preferential arrangement having similar effect  (including,  without
 limitation,  a  title  transfer  or retention arrangement);

 

 7 

 

 

“Exhibit(s)”   means all the exhibits attached as an integral part of this
Agreement;       “Extra Equity”   has the meaning given to such term in Section
14.2.1 of this Agreement;       “FCPA”   has the meaning given to such term in
Section 5.17.1 of this Agreement;       “Governmental Authority”   means any
court, tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the PRC, and any domestic or foreign legislative institution,
state, county, city or other political sub-division related to this Agreement;  
    “Government Official”   has the meaning given to such term in Section 5.17.1
of this Agreement;       “Government Entity”   has the meaning given to such
term in Section 5.17.1 of this Agreement;       “Increased Capital”   has the
meaning given to such terms in Recital (B);       “Intellectual Property Rights”
  means all titles and licenses to inventions, patents, designs, databases,
copyrights (including rights in computer software), internet domain names,
know-how, logos, trade names and trademarks and any other intellectual property
rights, in each case whether registered or unregistered and including
applications for the grant of any of the foregoing and all rights or forms of
protection having equivalent or similar effect to any of the foregoing, which
may subsist anywhere in the world to the extent owned or used by the Company;  
    “Investment Price”   means  the  Series  A  Investment  Price  and/or
 Series  A+ Investment Price attached hereto in Exhibit A;       “Key Employee”
  means all employees and personnel listed in Exhibit D.       “Liquidation
Preference”   has the meaning given to such term in Section 18.1.1 of this
Agreement;

 8 

 

 

“Material Adverse Change”   means any change or event which results in Material
Adverse Effect;       “Material Adverse Effect”   means any change, event or
effect that (i) is or would be materially adverse to the business, operations,
assets, liabilities, conditions (financial or otherwise) or results of
operations or prospects of the Company, (ii) is or would materially impair the
validity or enforceability of this Agreement or any other Transaction Document,
or (iii) is or would materially and adversely affect the ability of any of the
Founding Shareholders and/or the Company to perform its obligations under this
Agreement, or otherwise in connection with the Transaction contemplated
hereunder;       “Material Contract”   has the meaning given to such term in
Section 5.13.1 of this Agreement.       “Money Laundering Law”   has the meaning
given to such term in Section 5.18.1 of this Agreement;       “Non-Requesting
Holder”   has the meaning given to such term in Section 19.1.8 of this
Agreement;       “Offer Equity”   has the meaning given to such term in Section
16.1 of this Agreement;       “Offeror”   has the meaning given to such term in
Section 20.1 of this Agreement;       “Officer”   means, with respect to the
Company or its Affiliate, the chief executive officer, vice chief executive
officer, chief financial officer, chief operation officer (or any other officer
bearing equivalent duties);       “Ordinary Course of Business”   means the
ordinary course of business of the Company, consistent with past customary
practice, including with respect to maintenance of books and records, payment of
expenses and payables, making of capital expenditures, performance of
maintenance and repairs necessary to maintain facilities and equipment in good
operating condition (normal wear and tear excepted), collection of accounts
receivables, payment of employee compensation, maintenance of insurance, cash
and other normal business operation;

 

 9 

 

 

“Oversubscription Right”   has the meaning given to such term in Section 13.3 of
this Agreement;       “Permitted Transferee”   has the meaning given to such
term in Section 15.2 of this Agreement;       “Post-closing Valuation”   means
the valuation of the Company immediately after the Closing;       “PRC”   means
the People’s Republic of China, which, for the purpose of this Agreement, does
not include Hong Kong Special Administration Region (the “Hong Kong”), Macao
Special Administration Region (the “Macao”) and Taiwan;       “Pre-emptive
Right”   has the meaning given to such term in Section 13.1 of this Agreement;  
    “Pre-closing Valuation”   means the valuation of the Company prior to the
Closing, which is made on the basis of the management forecast provided by the
Company and unanimously recognized by the Parties;       “Proposed Transfer”  
has the meaning given to such term in Section 16.1 of this Agreement;      
“Purchasing Holders”   has the meaning given to such term in Section 16.2.2 of
this Agreement;       “Qualified IPO”   means the initial public offering and
listing of the equity interest/shares of the Company (or any other entity
holding all the equity interest of the Company which is acceptable to the Series
A+ Investors and the Founding Shareholders) on the main board of Hong Kong Stock
Exchange or any other stock exchange approved by the Board;       “Redemption
Date”   has the meaning given to such term in Section 19.1.9 of this Agreement;
      “Redemption Right”   has the meaning given to such term in Section 19.1.2
of this Agreement;

 

 10 

 

 

“Re-allotment Notice”   has the meaning given to such term in Section 16.2.2 of
this Agreement;       “Related Party”   means: (a) any direct or indirect
shareholder of a subject person or its Subsidiaries, (b) any director or officer
of a subject person or its Subsidiaries, (c) any entity Controlled by, or any
close family member (including parents, spouse, children, brothers and sisters)
of, any person referred to in (a) or (b) above, or (d) any other Affiliate of a
subject person or its Subsidiaries;       “Related Party Transaction”   has the
meaning given to such term in Section 22.1 of this Agreement;       “Redemption
Price”   has the meaning given to such term in Section 19.1.5 of this Agreement;
      “Redemption Requesting Notice”   has the meaning given to such term in
Section 19.1.7 of this Agreement;       “Remaining Addition Equity”   has the
meaning given to such term in Section 13.3 of this Agreement;       “RMB”  
means Renminbi, the lawful currency of the PRC;       “Restricted Business”  
has the meaning given to such term in Section 7.4.1 of this Agreement;      
“Second  Capital  Increase Notice”   has the meaning given to such term in
Section 13.3 of this Agreement;       “Selling Holder”   has the meaning given
to such term in Section 17.1 of this Agreement;       “Series A Investment
Agreement”   The Investment Agreement dated December 17, 2018 entered into by
and among the Company, the Founding Shareholders and the Series A Investors
(except [***]) and the Supplemental Agreement dated May 21, 2019 entered into by
and among the Company, the Founding Shareholders and the Series A Investors;

 

 11 

 

 

“Series A Redemption Price”   has the meaning given to such term in Section
19.2.2 of this Agreement;       “Series A Redemption Right”   has the meaning
given to such term in Section 19.1.2 of this Agreement;       “Series A+
Redemption Price”   has the meaning given to such term in Section19.2.1 of this
Agreement;       “Series A+ Redemption Right”   has the meaning given to such
term in Section 19.1.1 of this Agreement;       “Shareholder”   Means the
shareholder of the Company holding equity interest of the Company;      
“Shareholders’ Meetings”  
means   the   Annual   Shareholders’   Meetings   or   Interim Shareholders’
Meetings;       “Subscription Price”   means the consideration for the Increased
Capital payable by the Series A+ Investors to the Company pursuant to the terms
and conditions of this Agreement;       “Subsidiary”   means any person
Controlled by a subject person from time to time;       “Taxation” or “Tax”  
means all income and other taxes, including but not limited to capital gains
taxes, real estate transfer taxes, value added taxes, stamp duties, deed taxes,
energy taxes, social security fees, duties, imports, charges, and withholding
taxes, other taxes of any nature whatsoever charged by any authority, including
all costs, penalties and interest relating thereto;       “Transaction”   has
the meaning given to such term in Recital (B);       “Transaction Documents”  
means this Agreement, the Amended Articles and any other documents executed
pursuant thereto or in connection therewith;       “Transfer Notice”   has the
meaning given to such term in Section 16.1 of this Agreement;

 

 12 

 

 

“Warrantors”   has the meaning given to such term in Section  5 of this
Agreement;       “Wholly-owned Company”   has the meaning given to such term in
Section 15.2 of this Agreement;

 

1.2Unless otherwise provided in this Agreement or otherwise defined by the
context, the following terms referred to in this Agreement shall be interpreted
as follows:

 

(a)Directly or Indirectly. The term “directly or indirectly” means, directly, or
through one or more intermediate persons or through contractual or other
arrangements, and “direct or indirect” has the correlative meaning;

 

(b)Headings. Headings are included for convenience only and shall not affect the
construction of any provision of this Agreement;

 

(c)Include not Limiting. “Include,” “including,” “are inclusive of” and similar
expressions are not expressions of limitation and shall be construed as if
followed by the words “without limitation”;

 

(d)Person. Unless otherwise provided in this Agreement, the word “person”
includes any individual, corporation, partnership, limited partnership,
proprietorship, association, limited liability company, firm, trust, estate,
other entity or governmental bureau;

 

(e)References to Documents. References to this Agreement include the Exhibits,
which form an integral part hereof. The words “hereof,” “hereunder” and
“hereto,” and words of like import, unless the context requires otherwise, refer
to this Agreement as a whole and not to any particular Section hereof or Exhibit
hereto. A reference to any document (including this Agreement) is to that
document as amended, consolidated, supplemented, novated or replaced from time
to time;

 

(f)Laws. References to any Law include all Laws amending, varying, consolidating
or replacing all or part of such Law.

 

(g)Time. If a period of time is specified and dates from a given day or the day
of a given act or event, such period shall be calculated exclusive of that day;

 

(h)Writing. References to writing and written include any mode of reproducing
words in a legible and non-transitory form including emails and faxes;

 

(i)Successor and Assignee. References to Parties include their respective
successors and assigns;

 

 13 

 

 

(j)Material. Unless otherwise provided in this Agreement, “material” shall refer
to a monetary threshold of [***] or more, provided that the value of a series of
related transactions in respect of the same subject shall be aggregated for such
purposes;

 

(k)Representations, Warranties and Covenants. Unless otherwise provided in this
Agreement, all warranties, representations, indemnities, covenants, agreements
and obligations given or entered by more than one person are given or entered
into severally unless otherwise specified;

 

(l)Drafting. This Agreement has been negotiated jointly and reviewed by the
Parties and their respective counsel. Thus, this Agreement shall be deemed to be
the joint work product of the Parties and in the event of any ambiguity, no
presumption or burden of proof shall arise favouring or disfavouring any Party
by virtue of the actual or claimed authorship of any of the provisions of this
Agreement.

 

2.The Transaction

 

2.1Subscription

 

Subject to and on the terms and conditions of this Agreement, the Company shall
increase, and the Series A+ Investors shall subscribe, the Increased Capital
free of any Encumbrance on the Closing Date. Subject to and on the terms and
conditions of this Agreement, the Series A+ Investors shall pay the Subscription
Price in the amount of RMB 110,000,000 to the Company on the Closing Date, [***]
of the Subscription Price shall pay up the Increased Capital and the remaining
of the Subscription Price shall be calculated as “capital surplus”, among which:

 

(a)CASI shall pay RMB 80,000,000 to the Company on the Closing Date, [***] of
which shall pay up the Increased Capital and the remaining part shall be
calculated as “capital surplus”.

(b)[***] shall pay RMB 20,000,000 to the Company on the Closing Date, [***] of
which shall pay up the Increased Capital and the remaining part shall be
calculated as “capital surplus”;

(c)[***] shall pay RMB 10,000,000 to the Company on the Closing Date, [***] of
which shall pay up the Increased Capital and the remaining part shall be
calculated as “capital surplus”.

 

Upon Closing, the Increased Capital held by the Series A+ Investors shall
represent [***] of the total equity interest of the Company (on a fully diluted
basis). The shareholding structure of the Company immediately prior to and after
Closing is set forth in Exhibit A.

 

2.2Valuation

 

The Parties acknowledge that, the Subscription Price for the Increased Capital
is based on the Pre-closing Valuation of the Company. The Pre-closing Valuation
of the Company is [***] and the Post-closing Valuation of the Company is [***].

 

 14 

 

 

2.3Use of Proceeds

 

Subject to the terms and conditions hereof, the Parties agree that the
Subscription Price shall only be used by the Company as working capital for the
Business and for other related capital expenditure. The Company shall not use
the Subscription Price to repay any loan.

 

2.4Waiver

 

The Founding Shareholders and Series A Investors shall waive any and all right
(including but not limited to pre-emption right, veto rights, rights to receive
notice) with respect to the Transaction under the Series A Investment Agreement,
Articles of Associations, any other instrument, document or agreement, or
Applicable Laws.

 

2.5Change of Registration and Filing

 

The Founding Shareholders and the Company shall be in charge of the change of
registration and filing of this Transaction in Governmental Authorities. The
Series A Investors and the Series A+ Investors shall provide necessary
cooperation.

 

3.Conditions Precedent

 

3.1Conditions Precedent to Obligations of the Series A+ Investors

 

The performance of the closing obligations set forth in Section 3.1 by the
Series A+ Investors are subject to the satisfaction of the following conditions
(“Conditions Precedent”) on or prior to the Closing Date, any or all of which
may be waived by the Series A+ Investors in writing in its sole discretion:

 

3.1.1The representations and warranties made by the Warrantors under Section 5
are true, correct and complete on the Execution Date and the Closing Date.

 

3.1.2During the period between the Execution Date and the Closing Date, no
Material Adverse Changes has occurred to the Company, including, without
limitation, the rights of the Series A+ Investors hereunder, the business,
operations, affairs, prospects, properties, assets, existing and potential
liabilities, profits or conditions (financial or otherwise) of the Company, and
the ability of the Company, the Founding Shareholders and/or Series A Investors
to consummate the Transaction contemplated hereby or to perform its or his
obligations hereunder or under any other Transaction Document.

 

3.1.3There exists no valid injunction, restraining order or any other that
prohibits the consummation of the Transaction or restricting the Business of the
Company, which has a Material Adverse Effect on the Company; there exists no
pending or threatened legal action or governmental investigation, which, if
adversely determined, would reasonably be expected to result in any such
injunction or order that has such Material Adverse Effect on the Company.

 

 15 

 

 

3.1.4The Founding Shareholders, the Series A Investors and the Company shall
have performed and complied with all agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the Closing.

 

3.1.5The Warrantors shall have obtained all authorizations, approvals, waivers
or permits of the Persons and Governmental Authorities necessary for the
consummation of the Transaction. All such authorizations, approvals, waivers and
permits shall be effective as of the Closing.

 

3.1.6The Warrantors shall have obtained all corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto (including but not limited to the resolutions of Shareholders
and Boards of Directors (as applicable) of the Company) required to approve the
Transaction Documents and the transaction thereunder.

 

3.1.7The Series A+ Investors shall have completed the due diligence
investigation of the Company and any corrective items identified by the Series
A+ Investors shall have been corrected and the results of the due diligence
investigation in legal, financial, managerial, commercial and technological
aspects shall be satisfactory to the Series A+ Investors. Without limiting the
foregoing, the Series A+ Investors shall have received from the Company all
documents and other materials requested by the Series A+ Investors for the
purpose of examining and determining the rights in and to any technology,
products and proprietary rights now used, proposed to be used in, or necessary
to, the business as now conducted and proposed to be conducted by the Company,
and the status of its ownership rights in and to all such technology, products
and proprietary rights shall be satisfactory to the Series A+ Investors in its
sole discretion.

 

3.1.8The Company has provided to the Series A+ Investors a copy of the
resolutions duly passed by the Board, which shall set forth: (i) approval of the
Transaction, this Agreement and the Exhibits attached hereto by the Company;
(ii) approval of the entry into and performance of this Agreement and the other
Transaction Documents by the Company; and (iii) approval of the increase of the
Increased Capital for subscription by the Series A+ Investors.

 

3.1.9The Amended Articles of the Company shall have been duly amended and
restated by all necessary actions of the Board of the Company and adopted by all
the Shareholders of the Company in the form and substance satisfactory to the
Series A+ Investors.

 

3.1.10The Company has delivered to the Series A+ Investors a business plan and
budget for the twelve

(12) months immediately following the Closing and other financial statements
reasonably required by the Series A+ Investors and such business plan and budget
shall be reasonably satisfactory to the Series A+ Investors.

 

3.1.11The PRC counsel to the Company shall have delivered to the Series A+
Investors a legal opinion dated as of the date of the Closing addressed to such
Series A+ Investors in form and substance satisfactory to such Series A+
Investors opining on the legality of the Transaction.

 

3.1.12The Warrantors shall have executed and delivered to such Series A+
Investors a scanned copy of certificate of the Company dated as of the Closing
stating that the conditions specified in Section 3.1 have been fulfilled as of
the Closing.

 

 16 

 

 

3.2Obligations to Satisfy the Conditions Precedent

 

Each of the Company and Founding Shareholders shall use its or his commercially
reasonable efforts to ensure the satisfaction of the Conditions Precedent set
forth in Section 3.1 as soon as possible.

 

4.Closing

 

4.1Closing

 

Subject to the satisfaction by the Warrantors of the conditions set forth in
this Agreement (including but not limited those under Section 3.1), Closing
shall take place remotely via the exchange of documents and signatures on a date
specified by the Parties, or by another method or at another time and date and
at another location to be mutually agreed by the Parties, which date shall be no
later than five (5) Business Days after the satisfaction or waiver of each
condition to such Closing set forth in Section 3.1 (other than conditions that
by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions). The date on which the Closing shall
be held is referred to in this Agreement as the “Closing Date”.

 

4.2Actions to be Taken by the Company on the Closing Date On the Closing Date,
the Company shall:

 

4.2.1deliver a duly signed capital contribution certificate (出资证明书) evidencing
that the Increased Capital have been registered in the name of the Series A+
Investors;

 

4.2.2deliver a duly issued Shareholders’ Register (股东名册) of the Company,
evidencing the valid subscription of the Increased Capital by the Series A+
Investors in accordance with Section 2.1.

 

4.3Documents to be Delivered and/or Actions to be Taken by the Company after
Closing

 

The Company shall, within thirty (30) days of Closing, file the Amended Articles
with the Administration of Industry and Commerce, and deliver to the Series A+
Investors the record for such filing.

 

5.Warrantors’ Representations and Warranties

 

Subject to the Disclosure Schedule, each of the Company and the Founding
Shareholders, (collectively, the “Warrantors”) jointly and severally makes the
following representations and warranties to the Series A+ Investors on the
Execution Date, and such representations and warranties shall be made repeatedly
on the Closing Date:

 

 17 

 

 

5.1Existence/Authority

 

Such Party (if it is not a natural person) is duly organised and validly
existing under the laws of its place of incorporation, and such Party has the
power and authority to enter into this Agreement and perform its obligations
contemplated hereby; such Party (if it is not a natural person) has the capacity
to enter into and perform its obligations contemplated under this Agreement and
any other Transaction Document.

 

5.2Authorisation

 

The execution, delivery and performance by such Party of this Agreement has been
duly authorised and this Agreement will be binding upon such Party in accordance
with its terms and can be enforced against such Party.

 

5.3No Conflict

 

The execution, delivery and performance of this Agreement and any other
Transaction Document by such Party do not and/or will not:

 

(a)violate, conflict with or constitute a default under any provision of such
Party’s constitutional documents or Applicable Laws;

 

(b)conflict with or result in a breach of any agreement to which such Party is a
party or by which its properties are bound;

 

(c)violate any judgment, order, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, such Party
or its properties; or

 

(d)constitute a violation of any Applicable Laws applicable to such Party or its
properties.

 

5.4No Consents

 

The execution, delivery and performance by such Party of this Agreement and any
other Transaction Documents and the consummation of this Transaction are not
subject to any approval from such Party’s shareholders, creditors, stakeholders
or any other person, or any consent or approval of, or notification to or filing
with, any Governmental Authority, other than those Consents and approvals to be
obtained as of the Closing Date as set forth in the Conditions Precedent.

 

5.5Legal Proceedings

 

There is no pending or threatened actions, litigations or proceedings against
such Party or its properties before any court, arbitration tribunal,
administrative or governmental body, which, if adversely determined, would
impair such Party’s ability to perform its obligations under Agreement or any
other Transaction Documents to which such Party is a party.

 

 18 

 

 

5.6Information

 

5.6.1General Representations

 

All information in writing or any other form which has been provided by or on
behalf of the Warrantors to the Series A+ Investors or its advisors in the
course of the negotiations leading to this Agreement is true, complete and
accurate and there are no material omissions. All facts that may have any
Material Adverse Effect on the Company or their business have been Disclosed to
the Series A+ Investors.

 

5.6.2Equity Interest

 

(a)No person other than the Founding Shareholders and the Series A Investors
owns any equity interest in the Company or has any claim, right or interest in
or to the Company. The Company has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any of its registered capital or to pay
any dividend or make any other distribution.

 

(b)The Company has the power to increase the Increased Capital for subscription
by the Series A+ Investors on the terms of this Agreement and no consent is
required from any third party for such issuance. No claim has been made by any
person that it or he has any right to subscribe any or all of the Increased
Capital. The Increased Capital, when increased and paid for as provided in this
Agreement, will be duly and validly increased and fully paid up. There are no
current or future restrictions on transfer of any Increased Capital except for
the restrictions imposed by the applicable securities law and the Transaction
Documents. Upon Closing, the Increased Capital will represent [***] of the total
equity interest of the Company (on a fully diluted basis) and the Increased
Capital shall be free of any Encumbrance.

 

(c)The shareholding structure and other particulars of the Company (i) specified
in Part I of Exhibit A is true, complete and accurate until immediately prior to
the Closing, and (ii) specified in Part II of Exhibit A is true, complete and
accurate at the consummation of the Closing.

 

(d)The Company is not an Affiliate of Juventas Therapeutics, Inc., a business
entity with address at 3615 Superior Avenue Suite 4403B Cleveland, OH 44114;

 

5.6.3Options and Encumbrance

 

None of the Warrantors has granted any right to obtain or receive any equity
interest in the Company, or any right to receive any part of the profits or
dividends of the Company, and there exists no Encumbrance over the Equity
Security of the Company.

 

5.6.4Company Status / Business Operation

 

(a)The Company has been duly incorporated, validly existing and duly registered.
The Company has obtained necessary power and authority to own and operate its
assets and properties, and to conduct its business in the current manner. As of
the Closing Date, the information of the Company set forth in Exhibit B is true,
complete and accurate. The Company is not insolvent, or has not commenced any
bankruptcy or liquidation process, and no receiver or administer has been
appointed in respect of the Company. The Company holds no direct or indirect
interest in any other person;

 

 19 

 

 

(b)The Company has not conducted the business of the development and application
of human stem cells, gene diagnosis and therapeutic technologies.

 

5.7Corporate Documents

 

5.7.1Articles of Association

 

The Articles of Association of the Company provided to the Series A+ Investors
are complete, true and accurate.

 

5.7.2Governmental Authority

 

All reports, resolutions and other documents in relation to the Company that are
required to be filed with or submitted to any Governmental Authority have been
duly filed or submitted.

 

5.7.3Consents

 

The Company has obtained any and all Consents to conduct its business as
required by Applicable Laws and such Consents still remain valid.

 

5.8Accounts

 

5.8.1Accounts

 

The Warrantors have delivered to Series A+ Investors the audited consolidated
balance sheets, cash flow statements and income statements of the Company for
the fiscal year ending December 31, 2018 prepared by certified public accountant
in accordance with PRC GAAP. Subject to the audit report issued by a certified
public accountant, (a) the Accounts are true and accurate in all material
respects and present a true and fair view of the assets, liabilities and
financial positions of the Company as at the Account Date; (b) there has been no
Material Adverse Change in the financial position of the Company since the
Account Date; and (c) the Company has no liability of any nature other than
those Disclosed in the Accounts.

 

5.8.2Accounting Principles

 

Subject to (i) the changes of Applicable Laws and any changes that are
specifically noted in the Accounts and (ii) the changes in the accounting
principles that are specifically noted in the Accounts, the accounting
principles adopted by the Company are compliant with Applicable Laws.

 

5.8.3Books and Financial Records

 

All the Accounts, books and financial and other records of the Company are
completely, properly and accurately maintained and prepared. All such Accounts,
books and records that are required to be possessed by the Company according to
Applicable Laws are in the possession of the Company.

 

 20 

 

 

5.9Changes since the Account Date

 

Since the Account Date, except as contemplated by this Agreement, there has not
been:

 

5.9.1any material change in the assets, liabilities, financial condition or
operations of the Company reflected in the financial statements, other than
changes in the Ordinary Course of Business, or other changes which would not
reasonably be expected to have a Material Adverse Effect on the Company;

 

5.9.2any resignation or termination of any Key Employee of the Company;

 

5.9.3any satisfaction or discharge of any lien or payment of any obligation by
the Company, except for those made in the Ordinary Course of Business or those
that are not material to the assets, properties, financial condition, or
operation of such entities (as such business is presently conducted);

 

5.9.4any change, amendment to or termination of a Material Contract (as defined
in Section 5.13.1 below);

 

5.9.5any material change in any compensation arrangement or agreement with any
Key Employee of the Company;

 

5.9.6any sale, assignment or transfer of any Intellectual Property of the
Company, other than in the Ordinary Course of Business or which would not
reasonably be expected to have a Material Adverse Effect on the Company;

 

5.9.7any declaration, setting aside or payment or other distribution in respect
of the Company’s capital, or any direct or indirect redemption, purchase or
other acquisition of any of such shares by the Company other than the repurchase
of capital from employees, officers, directors or consultants pursuant to
agreements approved by the Board of such Person;

 

5.9.8any failure to conduct business in the ordinary course, inconsistent with
such Company’s past practices;

 

5.9.9any damages, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the assets, properties, financial condition,
operation or business of the Company;

 

5.9.10any event or condition of any character which might have a Material
Adverse Effect on the assets, properties, financial condition, operation or
business of the Company, but excluding any of the foregoing resulting from
general economic conditions or from conditions that generally affect the
industry of such Company (other than changes that have a materially
disproportionate effect on such Person); or

 

5.9.11any agreement or commitment by the Company to do any of the things
described in this Section 5.9 except pursuant to this Agreement or the Ancillary
Agreements.

 

 21 

 

 

5.10Taxes

 

5.10.1General

 

The Company has complied with Applicable Laws on Taxation and has filed all tax
returns in respect of all Taxes payable by it in a timely manner in accordance
with Applicable Laws. All the information contained in such tax returns is true,
accurate and not materially misleading. The Company has paid in full all Taxes
payable by it in a timely manner in accordance with Applicable Laws.

 

5.10.2No Illegal Payment

 

The Company has not made any payment to any person, which is illegal under
Applicable Laws.

 

5.11Employment

 

The Company has complied with Applicable Laws in relation to labour
relationship, labour conditions and payment of social security and housing fund.
Exception as otherwise disclosed in the Disclosure Schedule, there are no stock
incentive plans, equity or profit distribution plans or other incentive plans in
favour of any director, officers or employees of the Company. There are no
outstanding disputes between the Company and its employees which may have any
Material Adverse Effect.

 

5.12Assets and Liabilities

 

5.12.1Title and Condition

 

The Company does not own any real properties.

 

The Company has good and marketable title to all its personal properties and any
other assets and any other rights and interests. These exist no liens or other
Encumbrances over such properties and assets. There are no valid planning or
Applicable Laws that will prohibit or restrict the Company from operating its
business with its assets or leased properties in a manner currently conducted.
The assets of the Company (including the leased properties) constitute all
assets, properties and rights necessary or important for its independent and
continuous business operation.

 

5.12.2Leased Properties

 

Except as Disclosed in the Accounts, the Company has not incurred off-balance
sheet liability (current or contingent) during the acquisition, transfer or
disposal of any of its leased properties.

 

 22 

 

  

5.12.3Intellectual Property Rights

 

(a)The Company owns or otherwise has the right or license to use all
Intellectual Property material to its Business as currently conducted without
any violation or infringement of the rights of others, free and clear of all
liens. The Company, to its best knowledge, will provide the Series A+ Investors
with a complete and accurate list of all Intellectual Property owned, licensed
to or used by the Company that are material for its independent and continuous
business operation, whether registered or not, and a complete and accurate list
of all licenses granted by the Company to any third party with respect to any
Intellectual Property. There is no pending or, to the best knowledge of the
Warrantors, threatened, claim or litigation against the Company, contesting the
right to use its Intellectual Property, asserting the misuse thereof, or
asserting the infringement or other violation of any Intellectual Property of
any third party. All material inventions and material know-how conceived by the
employees of the Company and related to the businesses of such Person were
“works for hire,” and all right, title, and interest therein, including any
application therefore, were transferred and assigned to the Company.

   

(b)With respect to any Intellectual Property Right owned by the Company:

 

(i)the Company has taken all reasonable and necessary steps to protect and
maintain such Intellectual Property Right; and

 

(ii)none of such Intellectual Property Right will lapse or become invalid in
whole or in part as a result of the execution and performance of this Agreement
and the other Transaction Documents or the Closing of this Transaction.

 

(c)With respect to any Intellectual Property Rights used by the Company:

 

(i)the Company has the lawful right to use such Intellectual Property Right in
accordance with necessary license agreements, permits or similar agreements;

 

(ii)the license agreements, permits and similar agreements above remain valid
and effective;

 

(iii)none of such license agreements, permits and similar agreements will
terminate or become invalid in whole or in part as a result of the execution and
performance of this Agreement and the other Transaction Documents or the Closing
of this Transaction.

 

(d)The Company has not infringed the Intellectual Property Rights of any other
person. No person has made any claim that the Company has infringed any
Intellectual Property of such person and no facts or circumstances exist which
would reasonably be expected to give rise to any such claim.

 

(e)To the best knowledge of the Warrantors, none of the employees of the Company
owns, directly or indirectly, any intellectual property right which is similar
to the Intellectual Property or related with the Business conducted by the
Company.

 

(f)To the best knowledge of the Warrantors, none of the Key Employees or
employees of the Company are obligated under any contract (including a contract
of employment), or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of his or her best
efforts to promote the interests of the Company, or that would conflict with the
Business of the Company as presently conducted, unless otherwise agreed by the
Series A+ Investors in writing. To the best knowledge of the Company, it will
not be necessary to utilize in the course of the Company’ business operations
any inventions of any of the employees of the Company, the Key Employees made
prior to their employment by such Company, except for inventions that have been
validly and properly assigned or licensed to the Company as of the date hereof.

 

 23 

 

  

5.13Contracts

 

5.13.1List of Contracts

 

The Disclosure Schedule provided by the Company contains a complete and accurate
list of all Contracts as of the Execution Date to which the Company is a party,
and that will involve (i) any Contract entered into during the Ordinary Course
of Business of the Company in excess of [***], (ii) any Contract entered into
beyond the Ordinary Course of Business of the Company and the amount of which is
in excess of [***], and (iii) the sale, issuance, grant, exercise, award,
purchase, repurchase or redemption of any Equity Securities, (iv) any provisions
providing for exclusivity, “change in control”, “most favoured nations”, rights
of first refusal or first negotiation or similar rights, or grants a power of
attorney, agency or similar authority, (v) a loan, an extension of credit, a
guaranty, surety, deed of trust, or the grant of a Lien, (vi) the establishment,
contribution to, or operation of a partnership, joint venture, alliance or
similar entity, or involving a sharing of profits or losses (including joint
development and joint marketing Contracts), or any investment in, loan to or
acquisition or sale of the securities, equity interests or assets of any Person,
(vii) a Governmental Authority, state-owned enterprise, or sole-source supplier
of any material product or service (other than utilities), and (viii) any
Contracts that affect the assets, properties, financial condition, operation or
business of the Company in material respects, including but not limited to any
Contract having an effective term of more than three (3) year or payments in
excess of [***] (collectively, the “Material Contracts”).

 

5.13.2Validity of Contracts

 

(a)To the knowledge of the Company, there are no circumstances where any
material agreement or other transactions to which the Company is a party may be
declared to be void or be terminated. None of the Company has received any
notice of any intention to terminate, refuse to perform or invalidate any such
agreement or transaction;

 

(b)To the knowledge of the Company, there are no breaches by any person with
whom the Company has entered into any agreement or arrangement, which may have
any Material Adverse Effect on the financial or operational conditions or
prospects of the Company and no circumstances exist that may give rise to any
such breach.

 

5.13.3Unusual Contracts

 

The Company is not a party to any long-term and onerous agreement that is not
consistent with usual business practice other than those entered into in the
Ordinary Course of Business.

 

 24 

 

 

5.13.4Related Party Transactions

 

Other than those Disclosed to the Series A+ Investors by the Company to its best
knowledge, there are no material contracts, understandings or transactions
between the Company, on the one hand, and any of its Related Parties, on the
other hand. All the contracts, understandings and transactions between the
Company, on the one hand, and any of its Related Parties, on the other hand, as
Disclosed in writing to the Series A+ Investors, are entered into on arm’s
length terms.

 

5.14Litigation and Other Disputes

 

(a)The Company has not been involved in any litigation, arbitration, prosecution
or any other legal proceedings (whether as a plaintiff, defendant or third
party) which would or may have any Material Adverse Effect on the Company. There
is no pending or threatened legal proceeding against the Company or any person
where the Company may be held liable for the action or default of such person,
which would or may have any Material Adverse Effect on the Company;

 

(b)The Company is not currently involved in proceedings or investigations before
any Governmental Authority (whether judicial or quasi-judicial), which, if
adversely determined, may have Material Adverse Effect on the Business or value
of the assets of the Company;

 

(c)There is no pending or threatened legal action, litigation or proceeding
against Founding Shareholders or in respect of their respective assets at any
court, arbitration tribunal, administrative or governmental body, which, if
adversely determined, may have Material Adverse Effect on the rights, ownership
or interests of or in the equity interest of the Company held by the Founding
Shareholders, and no facts or events exist which may lead to such litigation or
proceedings.

 

5.15Insurance

 

The Company has taken out insurance policies from the insurers set forth in the
Disclosure Schedule as required for the operation of the Business and by the
Applicable Laws. The relevant insurance policies remain in full effect and all
the insurance premium payable thereunder have been paid. The Company has not
received any notice for cancelation or termination of any such insurance policy
and the Company has complied with the terms and conditions of such insurance
policies.

 

5.16Compliance

 

5.16.1The Company is in all materials respects in compliance with all Applicable
Laws that are applicable to it or to the conduct or operation of its business or
the ownership or use of any of its assets or properties, including any PRC
governmental claims arising under any PRC Applicable Laws that may require the
registration or licensing of any Intellectual Property but excluding any
third-party claims.

 

 25 

 

 

5.16.2To the best knowledge of the Company, no event has occurred and no
circumstance exists that (with or without notice or lapse of time) (i) may
constitute or result in a violation by the Company of, or a failure on the part
of the Company to comply with, in material respects, any Applicable Laws
applicable to the Company, or (ii) may give rise to any obligation on the part
of the Company to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.

 

5.16.3The Company has not received any written notice from any Governmental
Authority regarding

(i)       any actual, alleged, possible, or potential violation of, or failure
to comply with, any Applicable Laws, or (ii) any actual, alleged, possible, or
potential obligation on the part of the Company to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.

 

5.16.4To the Company’s best knowledge, no Company, nor any director, agent,
employee or any other person acting for or on behalf of the Company, has
directly or indirectly established or maintained any fund or assets in which the
Company shall have proprietary rights that have not been recorded in the books
and records of such person.

 

5.16.5Each of the Key Employees and other employees of the Company has entered
into an employment agreement with the Company in accordance with the PRC
Applicable Laws.

 

5.17Compliance with Anti-bribery Laws.

 

5.17.1None of the Company or any director, officer, and to the best knowledge of
the Warrantors, any agent, employee, affiliate or any other person acting for or
on behalf of the foregoing (individually and collectively, a “Company
Affiliate”), is aware of or has taken any action, directly or indirectly, that
would result in a violation of or has violated the U.S. Foreign Corrupt
Practices Act, as amended (“FCPA”), as amended, or any other applicable
anti-bribery or anti- corruption laws, including, without limitation, using any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful payments to any foreign or domestic governmental official or employee
from corporate funds, nor has any Company Affiliate offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Government Entity, as
defined below, to any political party or official thereof or to any candidate
for political office (individually and collectively, a “Government Official”) or
to any person under circumstances where such Company Affiliate knew or was aware
of a high probability that all or a portion of such money or thing of value
would be offered, given or promised, directly or indirectly, to any Government
Official, for the purpose of:

 

(a)influencing any act or decision of such Government Official in his official
capacity;

 

(b)inducing such Government Official to do or omit to do any act in relation to
his lawful duty;

 

 26 

 

 

(c)securing any improper advantage; or

 

(d)inducing such Government Official to influence or affect any act or decision
of any Government Entity, in order to assist the Company in obtaining or
retaining business for or with or directing business to the Company or its
Subsidiary or in connection with receiving any approval of the transactions
contemplated herein. None of the Company Affiliate has accepted anything of
value for any of the purposes listed in subsections (a) through (d) of this
Section. As used in this Section 5.17, “Government Entity” means any government
or any department, agency or instrumentality thereof, including any entity or
enterprise owned or controlled by a government, or a public international
organization.

 

5.18Compliance with Anti-money Laundering Laws.

 

5.18.1The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable anti-money laundering
statutes of all jurisdictions, including, without limitation, all U.S.
anti-money laundering laws, the rule and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental or regulatory agency (collectively, the “Money Laundering
Laws”); and no action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Warrantors, threatened.

 

5.1Environmental and Safety Laws.

 

The Company is not in material respects in violation of any Application Laws
relating to the environment or occupational health and safety and no material
expenditures are or will be required in order to comply with any such existing
Applicable Laws.

 

6.Series A Investors and Series A+ Investors’ Representations and Warranties

 

6.1Existence/Authority

 

Such Party (if it is not a natural person) is duly organised and validly
existing under the laws of its place of incorporation, and such Party has the
power and authority to enter into this Agreement and perform its obligations
contemplated hereby; such Party (if it is not a natural person) has the capacity
to enter into and perform his obligations contemplated under this Agreement and
any other Transaction Document.

 

6.2Authorisation

 

The execution, delivery and performance by such Party of this Agreement has been
duly authorised and this Agreement will be binding upon such Party in accordance
with its terms and can be enforced against such Party.

 

 27 

 

  

6.3Purchase for Own Account

 

The equity interest in the Company acquired or to be acquired by each Series A+
Investors is acquired for investment for the own account of such Investor
(and/or its Affiliates), not as a nominee or agent of anyone else, and not with
a present view to the resale or distribution of any part thereof, and that such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same.

 

7.Covenants of the Founding Shareholders and the Company

 

7.1Pre-Closing Covenants

 

Until Closing Date, the Founding Shareholders shall cause the Company to
continue to operate in the Ordinary Course of Business. The Founding
Shareholders shall cause the Company not to take any action that is inconsistent
with the past business practices or sound business judgment. Without limiting
the generality of the foregoing, until the Closing Date, the Founding
Shareholders shall cause the Company to maintain all their assets in their
present state (except reasonable wear and tear), and shall maintain the
Company’s relationship with its customers, suppliers, vendors, employees,
salespeople and any other persons having business relations with the Company.
Without limiting the generality of the foregoing, during the period between the
Execution Date and the Closing Date, unless otherwise expressly provided in this
Agreement, (i) the Founding Shareholders and the Company shall ensure that the
Company will not amend its charter documents, issue or transfer any equity or
debt securities, and (ii) none of the Founding Shareholders may directly or
indirectly transfer its equity interest of the Company in whatever manner or
create any Encumbrance thereon.

 

7.2Timely Notification

 

If, at any time prior the Closing Date, any of the Founding Shareholders or the
Company becomes aware of any the following facts or events, such Founding
Shareholders or the Company shall promptly notify the Series A+ Investors in
writing: (i) there is material discrepancy between the information disclosed by
the Founding Shareholders and the Company to the Series A+ Investors and the
actual circumstances; and (ii) there is any material discrepancy between any
representations, warranties or covenants hereunder and the actual circumstances,
or any such representations, warranties or covenants are misleading in any
material respect, which, in each case, may affect the determination of the
Series A+ Investors as to the Pre-closing Valuation of the Company and the
consummation of this Transaction.

 

7.3Compliance with Applicable Laws

 

7.3.1After the Closing Date, the Founding Shareholders shall cause the Company
to continue to operate in the Ordinary Course of Business, and cause the Company
to continue to comply with Applicable Laws in all material respects, including
without limitation to the rules and regulations in relation to the Business,
Intellectual Property Rights, foreign investment, anti- trust, tax, labour,
social security and housing fund and foreign exchange, to ensure the Company
operate its Business as going concern and meet the requirements for a Qualified
IPO. The Company shall ensure that the Company and its Shareholders shall
complete the registration and other procedures as required by Applicable Laws
and shall not adversely affect the distribution of any profits or dividends or
any other distribution to the Series A+ Investors.

 

 28 

 

 

7.3.2The Company undertakes to CASI that after the Closing Date, unless
otherwise agreed by CASI, as long as CASI holds any equity interest in the
Company, it will not conduct the business of the development and application of
human stem cells, gene diagnosis and therapeutic technologies.

 

7.4Non-compete

 

7.4.1Each of the Founding Shareholders undertakes to the Series A+ Investors
that, they will not either on their own account or through any of their
Affiliates, or in conjunction with or on behalf of any other person: (i)
directly or indirectly, own, manage, engage in, operate, control, work for,
consult with, render services for, do business with, maintain any interest in
(proprietary, financial or otherwise) or participate in the ownership,
management, operation or control of, any business, whether in corporate,
proprietorship or partnership form or otherwise, that is the same, similar to,
or otherwise competes with any principal business of any member of the Company
(a “Restricted Business”), or otherwise carry out any Restricted Business; (ii)
act as the shareholder, director, employee, partner, consultant, agent or
representative of any entity described in subsection (i) above; (iii) solicit or
entice away or attempt to solicit or entice away from any member of the Company,
any person, firm, company or organization who is an employee or a customer,
client, representative, agent or correspondent of such member of the Company or
in the habit of dealing with such member of the Company.

 

7.4.2In the event any entity directly or indirectly established, managed or
controlled by the Founding Shareholders, engages or will engage in any
Restricted Business, the Founding Shareholders agrees, and the Founding
Shareholders shall cause such entity, to disclose the related information to the
Company and the Series A+ Investors and transfer such business and/or assets to
the Company immediately.

 

7.5Accounting Principles

 

The Company shall maintain the accounting principles and financial systems as
required by Applicable Laws and listing rules for a Qualified IPO.

 

7.6Establishment of Branch Office in Beijing

 

The Company shall establish a branch company or a Subsidiary in Beijing to
conduct business within three (3) months after the Closing Date.

 

7.7Compliance of Social Security Payment

 

The Company shall procure its branch company or Subsidiary in Beijing to pay
relevant social security premiums for its employees located in Beijing as soon
as practicable.

 

7.8Elimination of Adverse Effects of Environmental Matters

 

The Company shall, within twelve (12) months after the Closing Date or such
other period agreed by CASI, eliminate the adverse effects of failure to acquire
relevant approval of environmental impact assessment and acceptance of
environmental impact assessment regarding its laboratory currently in use.

 

 29 

 

 

7.9Compliance of Intellectual Property Management

 

Within three (3) months upon the Closing, the Company shall initiate the filing
for application of the following words and image as the trademark of the
Company: “合源生物”, “JUVENTAS” and “[tv526331_ex10-2img01.jpg]”.]

 

8.Mutual Covenants

 

8.1Reasonable Efforts

 

Each Party agrees to use its reasonable commercial efforts to take or cause to
be taken all actions and do or cause to be done all things necessary, proper or
advisable to satisfy the terms and conditions of this Agreement and to
consummate the Transaction. Each Party shall use its commercially reasonable
efforts to obtain all necessary clearances, waivers, Consents and approvals and
to effect all necessary registrations and filings required for the consummation
of this Transaction.

 

8.2Further Assurances

 

Each Party shall cooperate with the other Party and/or the Company and/or each
Party’s Affiliates and shall execute and deliver to the other Party and/or the
Company and/or its Affiliates such other instruments and documents and take such
other actions as may be reasonably requested from time to time in order to carry
out, evidence and confirm their rights and the intended purpose of this
Agreement.

 

9.Shareholders’ Meetings

 

9.1Annual Shareholders’ Meetings

 

An Annual Shareholders’ Meeting shall be held once a year. The Board of
Directors shall give all Shareholders at least thirty (30) days’ prior written
notice (unless a longer period is required by Applicable Laws) and shall include
in such notice all matters to be dealt with at such Annual Shareholders’
Meeting.

 

9.2Interim Shareholders’ Meetings

 

An Interim Shareholders’ Meeting shall be called by the Board whenever it deems
necessary or otherwise convened in accordance with Applicable Laws. The Board
shall give all Shareholders at least fifteen (15) days’ prior written notice
(unless a longer period is required by Applicable Laws) and shall include in
such notice all matters to be dealt with at such Interim Shareholders Meeting.

 

9.3Convening

 

All Shareholders’ Meetings shall be convened at Tianjin or Beijing or such other
place approved by a simple majority of shareholders. All Shareholders’ Meetings
shall be convened in accordance with Amended Articles and this Agreement. The
Shareholders may attend the Shareholders’ Meetings in person or by proxy, or
participate in the Shareholders’ Meetings by telephone conference call, video
conference call or by means of any other similar communication equipment,
provided that each participant shall be able to communicate instantaneously and
normally; and such participation shall constitute presence in person provided
that the minutes of the Shareholders’ Meetings are thereafter signed by all
Shareholders who are entitled to vote at and participated in such meeting.

 

 30 

 

 

9.4Voting

 

The Shareholders of the Company shall vote according to its equity percentage at
the Shareholders’ Meeting.

 

9.5Quorum

 

The presence of at least Shareholders representing an aggregate of no less than
fifty (50%) of the Registered Capital of the Company (or their respective duly
appointed proxies) (including at least Investors representing an aggregate of no
less than fifty percent (50%) of the Registered Capital held by all Investors)
shall constitute a quorum to convene a Shareholders’ Meeting.

 

9.6Resolutions of Shareholders’ Meetings

 

Subject to Section 10.4, resolutions of a Shareholders’ Meeting shall be passed
only if approved by an affirmative vote of Shareholders representing more than
fifty percent (50%) of the equity interest which are held by the Shareholders
present in person or by proxy at such meeting.

 

9.7Written Resolutions

 

Subject to Section 10.4, written resolutions signed by all the Shareholders
entitled to receive notice of a Shareholders’ Meeting shall be as valid and
effective for all purposes as resolutions of the Shareholders duly passed at a
Shareholders’ Meeting duly convened, held and constituted.

 

10.Board of Directors and Officers

 

10.1Composition of the Board

 

10.1.1The management of the Company shall be vested in the Board of Directors
consisting of three (3) Directors from the date on which the Directors referred
to in Section 10.1.2 below are appointed and during the term of this Agreement.



 

10.1.2During the term of this Agreement:

 

(a)the Founding Shareholder shall be entitled to nominate for election two (2)
Directors with voting rights;

 

(b)[***] shall be entitled to nominate for election one (1) Director with voting
rights and one observer without voting right;

 

 31 

 

 

(c)The Board and the board of directors of each of the Company’s Subsidiaries
(if applicable) shall have one (1) observer designated by CASI (“CASI
Observer”). CASI Observer shall have the right to attend board or board
committee meetings of the Company and each of its Subsidiaries in a non-voting
observer capacity (whether in person, by telephone or other). Each of the
Company and its Subsidiaries shall provide to the CASI Observer, concurrently
with the members of the board and all committees thereof, and in the same
manner, notice of such meetings and a copy of all materials provided to such
members of the Board and all committees thereof; provided, however, that the
CASI Observer shall agree to hold in confidence and trust and to act in a
fiduciary manner with respect to all information so provided. Notwithstanding
anything to the contrary, such CASI Observer may disclose any information to its
appointer or any of its Affiliates or to any person to whom disclosure would be
permitted in accordance with this Agreement.

 

(d)the Chairman shall be nominated for election by the Founding Shareholders.

 

10.1.3On the Closing Date, the Parties shall procure that the nominees of each
Shareholder nominated in accordance with the preceding Section 10.1.2 shall be
appointed as Directors.

 

10.1.4Each of the Shareholders undertakes to vote for election of any nominee
for Director as proposed from time to time by a Shareholder, and further
undertakes to vote for removal of any Director nominated by a Shareholder if so
requested by such Shareholder.

 

10.1.5A Director may be removed by the Shareholder by whom such Director is
nominated (but not by any other Shareholder) upon written notice of removal.
Such Shareholder shall send such removal notice to the Board of Directors. The
Board of Directors shall notify the other Shareholders of such removal. All
Shareholders shall take all necessary actions (including convening a
Shareholders’ Meeting when necessary or upon request) to give effect to such
removal and to the appointment of the new Director nominated by such
Shareholder.

 

10.1.6In the event of a vacancy in the Board of Directors due to the death,
retirement, resignation or removal of any Director, a new Director shall be
nominated in place of the deceased, retired, resigned or removed Director. Such
nomination shall be made by the Shareholder who nominated the deceased, retired,
resigned or removed Director by written notice to the Board of Directors with a
copy to the other Shareholders. All Shareholders shall take all necessary
actions to procure and ensure the election of the newly nominated individual to
the Board of Directors (including convening a Shareholders’ Meeting when
necessary or upon request).

 

10.2Meetings of the Board of Directors

 

10.2.1The meetings of the Board of Directors shall:

 

(a)be convened every six (6) months at which all matters relating to the
operation, management and other activities of the Company shall be discussed;
and

 

(b)be called by the Chairman at such reasonable time as he may determine to be
necessary or desirable. The meeting of the Board of Directors shall be held in
Tianjin, Beijing or such other place approved by a simple majority of the
Directors. A meeting of the Board of Directors shall be held upon at least
fifteen (15) Business Days’ prior written notice to all Directors and the
observer appointed by Series A Investor, and the notice shall state the agenda,
date, time and place for the meeting, provided that a shorter notice period is
permissible with the written consent of a simple majority of the Directors.

 

 32 

 

 

10.2.2A Director may authorize another Director to attend a meeting of the Board
of Directors, provided that a notice of authorization shall be duly signed by
such authorizing Director and deposited with the Company or a written notice
shall be given to the Company at least one (1) Business Day before the meeting
of the Board of Directors.

 

10.2.3The quorum for a meeting of the Board of Directors shall be the presence,
whether in person or by due authorization of another Director, of all directors
with voting rights.

 

10.2.4Directors may participate in a meeting of the Board of Directors by means
of telephone conference call, video conference call or similar communication
equipment whereby each participant shall be able to communicate instantaneously
and normally; and such participation shall constitute presence in person
provided that the minutes of such meeting are thereafter signed by all Directors
with voting rights who participated in such meeting.

 

10.3Resolutions of the Board of Directors

 

10.3.1Each Director with voting rights shall be entitled to one (1) vote (except
that in the event that a Director accepts authorizations from one or more
Directors, such Director being authorized shall be entitled to cast such
additional votes in an amount equal to the number of Directors who grant
authorizations to such Director).

 

10.4Notwithstanding anything otherwise provided in this Agreement or other
Transaction Documents, without prior written consent by the director appointed
by [***], the Company shall not take, and the Founding Shareholders shall
procure that the Company not take any of the actions set forth below, or any
action or omission of action with same effect, and any resolution passed in
violation of the foregoing shall be null and void:

 

10.4.1issue or sell any Equity Securities, conduct any equity financing or incur
any obligations therefrom;

 

10.4.2amend any Investor’s equity interest and/or rights, preferences,
privileges, powers, or the restrictions provided for the benefit of Investors
hereunder;

 

10.4.3amend any provisions in the Articles of Associations of the Company;

 

10.4.4make any distribution of profits amongst the Shareholders by way of
dividend (interim and final) or otherwise;

 

10.4.5change the number of Directors of the Company;

 

10.4.6conduct any merger, consolidation, or other corporate reorganization or
any transaction or series of transactions in which in excess of fifty percent
(50%) of the Company’s or the Company’s controlling shareholder’s voting power
is transferred;

 

 33 

 

 

10.4.7sell or dispose of the whole or a substantial part of the assets of the
Company;

 

10.4.8sell, transfer, encumber or otherwise dispose of any trademarks, patents
or other intellectual property owned by the Company beyond the Ordinary Course
of Business;

 

10.4.9create or amend the employee stock ownership plan;

 

10.4.10increase the salary (and bonus) of any management personnel whose salary
in excess of RMB 800,000 with a raise of more than 15% a year;

 

10.4.11incur any indebtedness or loan in excess of RMB1,000,000 (or its
equivalence in other currency or currencies) in one transaction or in excess of
RMB1,000,000 (or its equivalence in other currency or currencies) at any time in
any fiscal year;

 

10.4.12conduct any transaction with any shareholder, director, senior executive,
employee or the Affiliates of the foregoing;

 

10.4.13purchase any real-estate in excess of RMB1,000,000;

 

10.4.14approve the annual budget of the Company;

 

10.4.15appointment or replacement of the general manager, vice general manager,
chief financial officer, chief technical officer, chief sales officer, secretary
of Board and their salary;

 

10.4.16appoint or change the Auditors of the Company;

 

10.4.17redeem the Equity Securities of the Company;

 

10.4.18conduct any matters relating to the winding up, takeover, bankruptcy or
liquidation of the Company;

 

10.4.19cease to conduct or carry on the business of the Company substantially as
now conducted or change any part of its business activities;

 

10.4.20conduct any or a series of transactions in excess of RMB1,000,000 on an
accumulative basis beyond the Ordinary Course of Business of the Company within
the consecutive 12 months; conduct the above matters by any of the subsidiaries
of the Company (if any); and

 

10.4.21conduct any other matters which reasonably be expected to cause Material
Adverse Effect to the Investors.

 

Regarding matters specified in Sections 10.4.1, 10.4.2, 10.4.3, 10.4.6, 10.4.7,
10.4.8, 10.4.18 and other matters stipulated under Article 43 of the PRC Company
Law, affirmative vote by the shareholders representing more than two thirds of
the voting rights (on a fully diluted basis) in the Company shall be required.

 

 34 

 

 

10.5Subject to Section 10.4 in this Agreement, any of the matters required to be
approved by the Board shall be adopted by a simple majority of the directors.

 

10.6Appointment of Officers of the Company

 

All Officers of the Company shall be appointed by the Board of Directors.

 

11.Information and Inspection Rights

 

11.1Delivery of Financial Statements.

 

11.1.1For so long as each Investor continues to hold any equity interest, the
Company shall deliver to such Investor the following documents or reports:

 

(a)Before the end of February every year, a consolidated unaudited financial
statement of the Company for the prior fiscal year;

 

(b)Within one hundred twenty (120) days after the end of each fiscal year of the
Company, a consolidated, annual financial statements for the Company, audited
and certified by a well- known independent certified public accountant
satisfactory to the Company and the Investors;

 

(c)Within forty-five (45) days after the end of each quarter, an unaudited
consolidated quarterly financial statement for the Company;

 

(d)No later than thirty (30) days before the end of prior fiscal year, an annual
consolidated budget of the Company;

 

(e)Copies of all documents or other information as determined by the board of
directors of the Company, all documents or information sent to any Investor or
any reports publicly filed by the Company with any relevant securities exchange,
regulatory authority or governmental agency; and

 

(f)Within one month upon the written request by any Investor, such other
information as such Investor shall reasonably request, including but not limited
to: (1) information related to the interest of the Investors; (2) information
necessary for the audit of the Investors; and (3) information necessary for the
compliance of request of competent authorities of Investor.

 

11.1.2All the financial statements to be provided to each Investor pursuant to
this Section 11.1 shall be prepared in conformance with PRC GAAP and shall
consolidate all of the financial results of the Company. All the information
(including without limitation the financial statements) provided by the Company
to the Investor pursuant to this Section 11.1 shall be verified and certified as
true, correct and not misleading by the Chief Executive Officer and the Chief
Financial Officer of the Company.

 

 35 

 

 

11.2Inspection.

 

Each member of the Company shall permit each Investor or any independent auditor
or legal counsel appointed by the Investor to visit and inspect during normal
business hours following reasonable notice by the Investor to such member of the
Company and in a manner so as not to interfere with the normal business
operations of the Company, any of the properties of the Company, and examine the
books of account and records of the Company, and discuss the affairs, finances
and accounts of the Company with the directors, officers, management employees,
accountants, legal counsel and investment bankers of the Company, all at such
reasonable times as may be requested in writing by the Investor. The Investors
shall have the right to request an independent audit review on the Company and
the Company and the Founding Shareholders shall cooperate with such audit.

 

12.Dividend

 

Subject to the PRC Applicable Laws and the Articles of Association of the
Company, the Board of Directors may declare dividends and distributions on
equity interest in issue and authorise payment of the dividends or distributions
out of the funds of the Company lawfully available therefor.

 

13.Pre-Emptive Right

 

13.1Until the completion of a Qualified IPO, in the event that the Company
proposes to issue equity interest or any other Equity Securities (the “Addition
Equity”), the Company shall give a written notice (the “Capital Increase
Notice”) to the Investor which shall include the amount, subscription price,
category of shares, the identity of the third party with intent to subscribe the
Addition Equity and other information relating to the Addition Equity. Each of
the Investors is entitled to subscribe up to its pro rata share (calculated on
an as converted basis) of the Addition Equity on equivalent terms and conditions
upon receiving the Capital Increase Notice from the Company (the “Pre-emptive
Right”).

 

13.2The Investors shall reply in writing within thirty (30) days upon receipt of
the Capital Increase Notice as to whether to exercise the Pre-emptive Right, and
failure to reply in writing within the given period shall be deemed a waiver to
exercise its Pre-emptive Right.

 

13.3If any Investor with Pre-emptive Right fails or waives to exercise its
Pre-emptive Right in full, the Company shall give a written notice to other
Investors who exercise the Pre-emptive Right (the “Second Capital Increase
Notice”), and such Shareholders with Pre-emptive Rights who exercised in full
their Pre-emptive Right is entitled to (the “Oversubscription Right”), but not
obligated to, subscribe the unsubscribed part of the Addition Equity (“Remaining
Addition Equity”) under equivalent terms and conditions, until all the Addition
Equity have been subscribed by the Investors with Pre-emptive Rights. Such other
Investors with Pre-emptive Right shall reply in writing as to whether to
exercise its Oversubscription Right within ten (10) days upon receiving the
Second Capital Increase Notice, and failure to reply in writing shall be deemed
as a waiver to exercise its Oversubscription Right. In the event more than one
of such other Shareholders with Pre-emptive Right exercised their
Oversubscription Right, such other Shareholders with Pre-emptive Right shall
consult friendly with each other as to the Remaining Addition Equity to
determine the amount each such Shareholder with Pre-emptive Right can subscribe.
In the event such Investors fail to reach an agreement, each such Investors is
entitled to subscribe such number of Remaining Addition Equity equal to the
lesser of (i) the subscription amount included in its written response to the
Second Capital Increase Notice and (ii) the product obtained by multiplying the
number of the Remaining Addition Equity by a fraction, the numerator of which is
the number of equity interest (calculated on an as converted basis) held by such
Investor with Pre-emptive Right and the denominator of which is the total number
of equity interest (calculated on an as converted basis) held by all the
Investors who exercised the Oversubscription Right.

 

 36 

 

 

13.4Where the Addition Equity have not been fully subscribed by the Investors
with Pre-emptive Right, the Founding Shareholders is entitled to subscribe
unsubscribed part of the Addition Equity, or otherwise the third party specified
in the Capital Increase Notice is entitled to subscribe the unsubscribed part of
the Addition Equity upon expiration of the period set forth in Section 13.1, or
within ninety (90) days after receiving the written waivers of all Shareholders
with Pre-emptive Right, at the price and on terms and conditions as provided in
the Capital Increase Notice.

 

13.5The Pre-emptive Right shall not apply in the following situations: (1)
issuance of equity interest by the Company pursuant to employee option plan,
stock incentive plan or other benefit plan approved by the Shareholders’ Meeting
or the Board of Directors; and (2) in the event the consent provided in Section
10.4 has been obtained (if needed), issuance of securities by the Company as
consideration for acquiring or merging with other enterprises.

 

14.Anti-dilution Right

 

14.1In the event that the Company proposes to issue Additional Equity, upon the
notice under 13.1 hereunder, the Investor whose Investment Price (as adjusted
for share dividends, share subdivisions, combinations, consolidations and the
like) is higher than the price of such Additional Equity shall be able to
exercise the Anti-dilution Right in this Section 14 (“Anti- dilution Right”) to
make the investment price of RMB1 registered capital of the equity interest held
by such Investor equals to the price of Additional Equity.

 

14.2The Investors shall be entitled to the following:

 

14.2.1(a) acquire extra Equity Securities (“Extra Equity”) from the Company at
zero consideration or the lowest price permitted by Applicable Laws and
regulations; Extra Equity shall be the equity interest of the Investors supposed
to be owned based on its Investment Price and the price of Additional Equity,
minus the equity interest actually owned by such Investors; or (b) in case the
Company fails to issue the Extra Equity, request the Founding Shareholder to
transfer Extra Equity to the Investor; and

 

14.2.2All tax, fees and expense incurred by the Parties arising out of or in
connection with the excise of Anti-dilution Right shall be borne by the Company
and Founding Shareholders (if applicable) and the Company and Founding
Shareholders (if applicable) shall indemnify such Investors if such Investors
have paid any such tax, fees and expense (“Anti-dilution Indemnification”).

 

 37 

 

 

14.3The Extra Equity shall be issued and the Anti-dilution Indemnification shall
be paid within six (6) months upon notice under Section 13.1, or otherwise a
default interest of 0.1% of the value of Extra Equity and Anti-dilution
Indemnification per day shall accrue and be paid by the Company and Founding
Shareholders to the Investors entitled to Anti-dilution Right hereunder.



 

14.4Anti-dilution Right shall not apply to situation under Section 13.5.

 

15.Prohibition on Transfer of Equity Interest

 

15.1Transfer Restriction by Founding Shareholders

 

Each Founding Shareholders (each a “Restricted Shareholder”), regardless of any
such holder’s employment status with any member of the Company, may not (i)
transfer, sell, assign, pledge, hypothecate, or otherwise encumber or dispose of
in any way or otherwise grant any interest or right with respect to, directly or
indirectly, any interest in any Equity Interests in the Company now or hereafter
owned or held directly or indirectly by him or her, (ii) enter into any equity
arrangement agreement or other similar agreements with regard to the transfer of
all or part of his or her economic interest and risk, or (iii) announce any
intent that would result in the transactions mentioned in the above (i) or (ii)
(“Transfer”) prior to a Qualified IPO, unless otherwise approved by the Board in
writing prior to such Transfer. For the purposes hereof, redemption or
repurchase of the Equity Interests in The Company from a Restricted Shareholder
by the Company pursuant to a repurchase right or right of first refusal held by
the Company in the event of a termination of employment or consulting
relationship or pursuant to any Transaction Document or the ESOP shall not be
prohibited under this Section.

 

15.2Permitted Transfer.

 

Notwithstanding the provisions of this Section 15.1, any Restricted Shareholder
may sell or otherwise assign, with or without consideration, up to one hundred
percent (100%) of the equity interest now or hereafter held by such Shareholder,
to an entity wholly-owned by such holder (“Wholly-Owned Company”), to a spouse
or child of such holder, or to a trust, custodian, trustee, or other fiduciary
for the account of any of the foregoing, to a trust for such holder’s account,
or to the other Restricted Shareholders (together with the Wholly-Owned Company,
collectively, the “Permitted Transferees” and each, a “Permitted Transferee”),
provided that (i) only transfer to Permitted Transferees is permitted; (ii) any
transfer by any Restricted Shareholder to a non-Permitted Transferee shall
require the prior consent of the Investors, (iii) each such Permitted
Transferee, prior to the completion of the sale, transfer, or assignment, shall
have executed documents, in form and substance satisfactory to the Investors,
assuming the obligations of the Restricted Shareholders under the Restated
Articles and this Agreement by executing a deed of adherence in form and
substance satisfactory to the Company.

 

15.3Prohibited Transfers Void.

 

Any direct or indirect transfer of the equity interests in the Company by a
Restricted Shareholder not made in compliance with this Agreement shall be null
and void as against the Company, and shall not be recorded on the register of
Shareholders nor recognized by the Company.

 

 38 

 

 

15.4Change in Control.

 

The Parties agree that, for purposes of the transfer restrictions in this
Agreement, a transaction or series of transactions that result in a change of
ownership of the Equity Securities of a Restricted Shareholder (if applicable)
shall be deemed to constitute a Transfer of such Restricted Shareholder’s Equity
Interests in the Company.

 

15.5Transfer by the Investors

 

Any investor shall have the right to assign all or part of its equity interest
in the Company to any thirty party, provided that such transferee shall (i)
execute a joinder agreement and shall become a Party to this Agreement; and (ii)
not be a competitor of the Company. A Competitor shall mean any company that
directly competes with the Company, specifically, such company’s principal
business shall be research, development, manufacturing or selling of any
technology or product in relation to cellular immunotherapy, including without
limitation CAR- T, CAR-NK, and TIL.

 

16.Rights of First Refusal

 

16.1Transfer Notice.

 

Prior to the closing of a Qualified IPO, subject to Section 15.1, if a
Restricted Shareholder proposes to transfer all or part of the Equity Interests
in the Company to one or more third parties (a “Proposed Transfer”, and such
holder a “Transferor”), then the Transferor shall give the Investor written
notice of the Transferor’s intention to make the Proposed Transfer (“Transfer
Notice”), which shall include (i) a description of the Equity Interests in the
Company to be transferred (“Offer Equity”), (ii) the identity of the prospective
transferee and (iii) the consideration and the material terms and conditions
upon which the Proposed Transfer is to be made. The Transfer Notice shall
certify that the Transferor has received a firm offer from the prospective
transferee and in good faith believes a binding agreement for the Proposed
Transfer is obtainable on the terms set forth in the Transfer Notice. The
Transfer Notice is irrevocable.

 

16.2Investor’s Option.

 

16.2.1Subject to the Investors’ exercising of their rights of co-sale set forth
in Section 16.1, each Investor shall have an option for a period of thirty (30)
days following the Investor’s receipt of the Transfer Notice to elect to
purchase its respective pro rata of the Offer Equity at the same price and
subject to the same material terms and conditions as described in the Transfer
Notice.

 

16.2.2If any Investor fails to exercise such purchase option pursuant to this
Section 16.2, the Transferor shall give notice of such failure (“Re-allotment
Notice”) to each other Investor that elected to purchase its entire pro rata of
the Offer Equity (“Purchasing Holders”). Such Re- allotment Notice may be made
by telephone if confirmed in writing within three (3) days. The Purchasing
Holders shall have a right of re-allotment such that they shall have ten (10)
days from the date such Re-allotment Notice was given to elect to increase the
number of Offer Equity they agreed to purchase.

 

 39 

 

 

17.Right of Co-Sale.

 

17.1To the extent the Investors do not exercise their respective right of first
refusal as to all of the Offer Equity pursuant to Section 16, each Investor that
did not exercise its right of first refusal as to any of the Offer Equity
pursuant to Section 16 shall have the right to participate in such sale of
Equity Interests in the Company on the same terms and conditions as specified in
the Transfer Notice by notifying the Transferor in writing within thirty (30)
days after receipt of the Transfer Notice referred to in Section 16.1 (such
Investor, a “Selling Holder”). Such Selling Holder’s notice to the Transferor
shall indicate the number of Equity Securities or JV Equity the Selling Holder
wishes to sell under its right to participate. To the extent one or more of the
Investors exercise such right of participation in accordance with the terms and
conditions set forth below, the number of Equity Interests that the Transferor
may sell in the Proposed Transfer shall be correspondingly reduced.

 

17.2The Selling Holders may elect to sell such number of Equity Interests in The
Company that in aggregate equals to the total number of Offer Equity on pro rata
basis. Each Selling Holder may elect to sell such number of Equity Securities
that equals to the product of (i) the aggregate number of the Offer Equity being
transferred following the exercise or expiration of all rights of first refusal
pursuant to Section 16 hereof multiplied by (ii) a fraction, the numerator of
which is the number of equity interest (on a Fully-Diluted basis) owned by the
Selling Holder on the date of the Transfer Notice and the denominator of which
is the total number of equity interest (on a Fully-Diluted basis) owned by all
Selling Holders and the selling Restricted Shareholder on the date of the
Transfer Notice.

 

17.3To the extent that any prospective purchaser prohibits the participation of
a Selling Holder exercising its co-sale rights hereunder in a Proposed Transfer
or otherwise refuses to purchase equity interests or other securities from a
Selling Holder exercising its co-sale rights hereunder, the Transferor shall not
sell to such prospective purchaser any Equity Interests in the Company unless
and until, simultaneously with such sale, the Transferor shall purchase from
such Selling Holder such equity interests that such Selling Holder would
otherwise be entitled to sell to the prospective purchaser pursuant to its
co-sale rights for the same consideration and on the same terms and conditions
as the proposed transfer described in the Transfer Notice.

 

18.Liquidation Preferences.

 

18.1Liquidation Preference.

 

Upon the occurrence of any Liquidation Event, distributions to Holders shall be
made in the following manner:

 

18.1.1Before any distribution or payment shall be made to the Founding
Shareholders, each of the Investors shall be entitled to receive, on parity with
each other, an amount equal to one hundred percent (100%) of the its Investment
Price as specified in this Agreement and the Series A Investment Agreement, plus
interests at the rate of eight percent (8%) of the Investment Price per annum,
and all declared and accrued but unpaid dividends owed to such Investor
(“Liquidation Preference”);

 

 40 

 

 

18.1.2If, upon any Liquidation Event, the Distributable Proceeds are
insufficient to make payment of the foregoing amounts in full on all Investors,
then such assets shall be distributed among the Investors rateably in proportion
to the full amounts to which they would otherwise be respectively entitled
thereon.

 

18.1.3After full payment of the Liquidation Preference to the Investors, the
remaining Distributable Proceeds shall be distributed rateably among the
Founding Shareholders, the Series A Investors and Series A+ Investors.

 

18.2Liquidation Event.

 

The following events shall constitute a Liquidation Event unless waived by the
Investors:

 

18.2.1any consolidation, amalgamation or merger of any of the Company with or
into any Person, or any other corporate reorganization, including a sale or
acquisition of Equity Securities of the Company, in which the shareholders
immediately before such transaction own less than fifty percent (50%) of the
Company’s voting power immediately after such transaction;

 

18.2.2a sale of all or substantially all of the assets of the Company taken as a
whole; or

 

18.2.3the exclusive licensing of all or substantially all of the intellectual
property of the Company taken as a whole to a third party; or

 

18.2.4a liquidation, dissolution or winding up of any of the Company.

 

and upon any such event, any proceeds resulting to all the shareholders and/or
the Company therefrom (“Distributable Proceeds”) shall be distributed to all the
Shareholders in accordance with the terms of this Section 18.

 

18.3Re-allotment of Liquidation Distribution.

 

In the event that upon the occurrence of any Liquidation Event and due to the
requirements of Applicable Laws, distributions are not made in accordance with
Section 18, the Shareholders who receives more amount than it should have
received under Section 18 shall re-allot the distributions in accordance with
Section 18 by means including transferring the distributions it receives to
those negatively impacted Shareholders.

 

 41 

 

 

19.Redemption.

 

19.1Redemption Event.

 

19.1.1Upon occurrence of any of the following event: (1) the Company fails to
file the application for the Qualified IPO, or does not agree to the Qualified
IPO, or 100% of its equity interest fails to be acquired by a third party before
the [***] anniversary of the Closing Date, (2) any of the Founding Shareholders
or the Company materially breaches any of the Transaction Documents or
materially breaches any Applicable Laws which cause the Material Adverse Effect
to the Company, or the Company is unable to perform a qualified IPO; or (3) once
any other equity interest held by other Investors become redeemable and such
Investors have made the redemption requests to the Company and/or [***], as
requested by any Series A+ Investor (“Series A+ Redemption Right”), the Company
and/or [***] shall redeem all or a portion of the then equity interest of the
Series A+ Investor at the applicable Redemption Price. For the avoidance of
doubt, the foregoing redemption obligations of [***] hereunder shall only be
limited to the equity securities held by them in the Company.

 

19.1.2Upon occurrence of any of the following event: (1) the Company fails to
file the application for the Qualified IPO or does not agree to the Qualified
IPO, or 100% of its equity interest fails to be acquired by a third party before
the [***] anniversary of the Series A closing date, or (2) any of the Founding
Shareholders or the Company materially breaches any of the Transaction Documents
or materially breaches any applicable laws which cause the material adverse
effect to the Company, or the Company is unable to perform a qualified IPO; or
(3) once any other equity interest held by other Investors become redeemable and
such Investors have made the redemption requests to the Company and [***], as
requested by the any Series A Investor (“Series A Redemption Right”, together
with the Series A+ redemption right, the “Redemption Right”), the Company and/or
[***] shall redeem all or a portion of the then equity interest of the Series A
Investors at the applicable Redemption Price. For the avoidance of doubt, the
foregoing redemption obligations of [***] hereunder shall only be limited to the
equity securities held by them in the Company.

 

19.1.3Redemption Price.

 

19.1.4The redemption price for each Series A+ Investor shall be an amount equal
to one hundred percent (100%) of the Series A+ Investment Price as attached
herein in Exhibit A, plus interests at the rate of eight percent (8%) of the
Series A+ Investment Price per annum (in the case of a partial-year, the
interests shall be accrued on a daily basis for the actual period from the date
of payment of the Series A+ Investment Price made by the Series A+ Investor to
the date on which the Series A+ Investor actually receives the Series A+
Redemption Price, with 360 days deemed as a complete year), and all dividends
declared and unpaid with respect to such equity interest (as adjusted for any
share splits, share dividends, combinations, recapitalizations or similar
transactions) (“Series A+ Redemption Price”).

 

19.1.5The redemption price for each Series A Investor shall be an amount equal
to one hundred percent (100%) of the Series A Investment Price as attached
herein in Exhibit A, plus interests at the rate of eight percent (8%) of the
Series A Investment Price per annum (in the case of a partial-year, the interest
shall be accrued on a daily basis for the actual period from the date of payment
of the Series A Investment Price made by the Series A Investor to the date on
which the Series A Investor actually receives the Series A Redemption Price,
with 360 days deemed as a complete year), and all dividends declared and unpaid
with respect to such equity interest (as adjusted for any share splits, share
dividends, combinations, recapitalizations or similar transactions) (“Series A
Redemption Price”, together with Series A+ Redemption Price, the “Redemption
Price”).

 

 42 

 

 

19.1.6Procedure.

 

19.1.7If any Investor intends to exercise the Redemption Right, such Investor
shall deliver a notice of redemption by hand or by mail to the Company and [***]
(“Redemption Requesting Notice”), which shall include the number of equity
interest to be redeemed by the Company or [***].

 

19.1.8Upon receipt of any Redemption Notice, the Company and/or [***] shall
promptly give written notice of the redemption request to each non-requesting
Investor entitled to exercise the Redemption Rights (“Non-Requesting Holder(s)”)
stating the existence of such request, the Redemption Date and the mechanics of
redemption. Within ten (10) days after receiving such notice from the Company,
the Non-Requesting Holder(s) shall decide whether to require the Company or
[***] to redeem all or part of the then outstanding Equity Securities such
Non-Requesting Holder(s) hold(s) on the same date and issue the Redemption
Requesting Notice to the Company. During the ten (10)-day period, the Company or
[***] shall not redeem any of the Equity Securities requested for redemption.
For avoidance of any doubt, if any Investor decides not to exercise the
Redemption right or fails to issue any Redemption Requesting Notice within the
ten (10)-day period, such non-exercise or failure to issue the notice shall not
be deemed as a waiver of the Redemption Right, nor shall the Redemption Right of
the Investor be deemed as terminated or lapsed therefor.

 

19.1.9Within fifteen (15) days following the date of the Redemption Requesting
Notice, the Company or [***] shall issue to all the Investors requesting to
exercise the Redemption Right a notice, stating the date on which the Equity
Securities are to be redeemed (“Redemption Date”), provided, however, that the
Redemption Date shall be no later than one hundred and eighty (180) days
following the date of the Redemption Notice.

 

19.1.10On the Redemption Date, the Company or [***] shall pay the Redemption
Price to the Investors requesting to exercise the Redemption Rights and the
corresponding Equity Securities held by such holder shall be redeemed.

 

19.1.11If the Company or [***] fails to comply with the Redemption Requesting
Notice within one hundred and eighty (180) days following the date of the
Redemption Requesting Notice, a default interest of 0.1% per day shall accrue
and be paid by the Company and/or [***] to such Investors requesting to exercise
the Redemption Rights.

 

19.2Preference.

 

To the extent permitted by law, the Company shall ensure that the profits of the
Company’s Subsidiaries (if any) for the time being available for distribution
shall be paid to it by way of dividend if and to the extent that, but for such
payment, the Company or [***] would not itself otherwise have sufficient profits
available for distribution to make any redemption of the Equity Securities
required to be made pursuant to this Section 19.

 

 43 

 

 

19.3Priority

 

If the Company has insufficient funds to repurchased all the equity interest of
Investors requested to be redeemed on the date of redemption, the funds that are
legally available shall nonetheless be paid and applied on the Redemption Date
in a pro-rata manner against each Investors requested to be redeemed first in
accordance with the relative full amounts owed thereon, and the shortfall shall
be paid and applied from time to time out of legally available funds immediately
as and when such funds become legally available in a pro-rata manner against
each Investors requested to be redeemed in accordance with the relative
remaining amounts owed thereon.

 

19.4Liability of [***]

 

The aggregate liabilities of [***] hereunder shall not exceed the total Equity
Securities of the Company held by [***] directly and indirectly (including the
dividend, distributions on liquidation or any other proceeds from such Equity
Securities).

 

20.Drag Along Rights.

 

20.1Drag Along Sale

 

If the Company fails to file the application for the Qualified IPO, or does not
agree to the Qualified IPO, or 100% of its equity interest fails to be acquired
by a third party before the [***] anniversary of the Closing Date, and a
proposed sale, whether or not structured as a merger, reorganization, asset
sale, share sale, sale of control of the Company, or otherwise to any Person
(the “Offeror”) is approved by the all the Investors (“Drag Along
Shareholders”), with an implied valuation of the Company of no less than [***],
such deal shall constitute a “Drag Along Sale”.

 

20.2Obligations of Holders in Drag Along Sale

 

In the event of a Drag Along Sale, the Drag Along Shareholders shall have the
right to request all other shareholders (“Dragged Shareholders”) to agree to the
Drag Along Sale and sell up to all of the Equity Interests in the Company and/or
up to all of the assets of the Company to the buyer in the Drag Along Sale. Upon
request of the Drag Along Shareholders, the Company shall promptly notify in
writing each Holder and the material terms and conditions of such proposed Drag
Along Sale, whereupon all Holders shall, in accordance with instructions
received from the Company at the direction of the Drag Along Shareholders, agree
to such Drag Along Sale and take the following actions:

 

20.2.1sell, at the same time as the Drag Along Shareholders sell to the buyer in
the Drag Along Sale, all of its Equity Interests in the Company or the same
percentage of its Equity Interests in the Company as the Drag Along Shareholders
sell, on the same terms and conditions as were agreed to by the Drag Along
Shareholders; provided, however, that such terms and conditions, including with
respect to price paid or received per unit of the Equity Interests in the
Company, may differ as between different classes of Equity Interests in the
Company in accordance with their relative Liquidation Preferences as set forth
in this Agreement;

 

 44 

 

 

20.2.2vote all of its Equity Interests in the Company, and instruct the
Directors (if any) appointed by such holders to vote (a) in favour of such Drag
Along Sale, (b) against any other consolidation, recapitalization, amalgamation,
merger, sale of securities, sale of assets, business combination, or transaction
that would interfere with, delay, restrict, or otherwise adversely affect such
Drag Along Sale, and (c) against any action or agreement that would result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company under the definitive agreement(s) related to such Drag
Along Sale or that could result in any of the conditions to the closing
obligations under such agreement(s) not being fulfilled, and, in connection
therewith, to be present (in person or by proxy) at all relevant meetings of the
Shareholders of the Company (or adjournments thereof) or to approve and execute
all relevant written consents in lieu of a meeting;

 

20.2.3not exercise any dissenters’ or appraisal rights under Applicable Laws
with respect to such Drag Along Sale;

 

20.2.4take all necessary actions in connection with the consummation of such
Drag Along Sale as reasonably requested by the Drag Along Shareholders,
including but not limited to the execution and delivery of any share transfer or
other agreements prepared in connection with such Drag Along Sale, and the
delivery, at the closing of such Drag Along Sale involving a sale of stock, of
all certificates or options representing stock held or controlled by such
Holder, duly endorsed for transfer or accompanied by a duly executed share
transfer form, or affidavits and indemnity undertakings with respect to lost
certificates.

 

20.3Requirement on Drag Along Sale

 

In any such Drag Along Sale, (i) each Holder shall bear a proportionate share
(based upon the relative proceeds received in such transaction) of the Drag
Along Shareholders’ expenses incurred in the transaction, including, without
limitation, legal, accounting and investment banking fees and expenses, and (ii)
each Holder shall severally, not jointly, join on a pro rata basis (based upon
the relative proceeds received in such transaction) in any indemnification or
other obligations that are part of the terms and conditions of such Drag Along
Sale (other than those that relate specifically to a particular Holder, such as
indemnification with respect to representations and warranties given by such
Holder regarding such Holder’s title to and ownership of equity interest, due
authorization, enforceability, and no conflicts, which shall instead be given
solely by such Holder) but only up to the net proceeds paid to such Holder in
connection with such Drag Along Sale.

 

21.Most Favoured Investor.

 

Unless otherwise provided under the Transaction Documents, in the event the
Company grants any Shareholders (including Series A Investors) any rights,
privileges or protections more favourable than those granted to the Series A+
Investors, the Series A+ Investors shall, at its option, be entitled to the same
rights, privileges or protections pari passu with the other Shareholders without
additional consideration.

 

 45 

 

 

22.Additional Agreements; Covenants.

 

22.1Related-Party Transactions.

 

Prior to the closing of the Qualified IPO, except for the transactions
contemplated under this Agreement, any and all transactions (“Related Party
Transactions”) between the Company on one side, and any of the Founding
Shareholders, the senior managers, the directors, the shareholders of the
Company or the Affiliates of such Persons on the other side, shall be negotiated
and entered into on an arms-length basis, and any Related Party Transaction
between the Company on one side and CASI or its Affiliates on the other side
shall be approved by CASI. Besides, any Related Party Transaction with the value
of RMB800,000 or more shall be disclosed and informed to CASI.

 

22.2Compliance with Laws; Registrations.

 

22.2.1Without limiting the generality of the foregoing, each of the Founding
Shareholders and the Company shall ensure that all filings and registrations
with the Governmental Authorities so required by them shall be duly completed in
accordance with the relevant rules and regulations, including without limitation
any such filings and registrations with the Ministry of Commerce, the State
Administration for Market Regulation, the State Administration for Foreign
Exchange, tax bureau, customs authorities, product registration authorities,
health regulatory authorities, and the local counterpart of each of the
aforementioned Governmental Authorities, in each case, as applicable.

 

22.3Intellectual Property Protection.

 

The Founding Shareholders and the Company shall take all reasonable steps to
protect the material intellectual property rights of the Company, including
without limitation (a) registering their material respective trademarks, brand
names, domain names and copyrights, and (b) requiring each employee and
consultant of each the Company to enter into an employment agreement in form and
substance reasonably acceptable to the Investors, a confidential information and
intellectual property assignment agreement and a non-competition and non-
solicitation agreement requiring such persons to protect and keep confidential
the Company’s confidential information, intellectual property and trade secrets,
prohibiting such persons from competing with such the Company for a reasonable
time after their termination of employment with the Company, and requiring such
persons to assign all ownership rights in their work product to the Company, in
each case in form and substance reasonably acceptable to the Investors.

 

 46 

 

 

22.4Internal Control System.

 

The Company shall maintain their books and records in accordance with sound
business practices and implement and maintain an adequate system of procedures
and controls with respect to finance, management, and accounting that meets
international standards of good practice and is reasonably satisfactory to the
Investors to provide reasonable assurance that (i) transactions by it are
executed in accordance with management’s general or specific authorization, (ii)
transactions by it are recorded as necessary to permit preparation of financial
statements in conformity with PRC GAAP or IFRS and to maintain asset
accountability, (iii) access to assets of it is permitted only in accordance
with management’s general or specific authorization, (iv) the recorded inventory
of assets is compared with the existing tangible assets at reasonable intervals
and appropriate action is taken with respect to any material differences, (v)
segregating duties for cash deposits, cash reconciliation, cash payment, proper
approval is established, and (vi) no personal assets or bank accounts of the
employees, directors, officers are mingled with the corporate assets or
corporate bank account, and the Company will not use any personal bank accounts
of any employees, directors, officers thereof during the operation of the
business.

 

23.Limitations on Use of Name

 

The Parties other than the Series A+ Investors and their respective Affiliates
undertake that without the prior written consent of the Series A+ Investors,
they shall not use trade names, trademarks and/or logos of the Series A+
Investors or its Affiliates (including but not limited to “CASI”), or present
itself as a business partner of the Series A+ Investors or its Affiliates or
otherwise make similar representations. Without the written consent of the
Series A+ Investors, the Parties other than the Series A+ Investors or their
Affiliates must not cause a third party to make any press release or
announcement regarding this Agreement or the subscription for equity interest of
the Company by the Series A+ Investors or otherwise make any disclosure to any
third party in connection therewith.

 

24.Assignments and Transfers

 

Except as otherwise provided herein, this Agreement and the rights and
obligations of the Parties hereunder shall not be assigned, transferred or
otherwise disposed to a third party without prior written consent of other
Parties. Notwithstanding the aforesaid, (i) the rights of any Investors
hereunder are assignable to its Affiliate; and, (ii) the rights of any Investors
hereunder are assignable to any third party in connection with the Transfer of
the Equity Interests in the Company held by such Investors but only to the
extent of such transfer, provided, however, that (x) the transferor shall,
subject to prior to the effectiveness of such transfer, furnish to the Company
written notice of the name and address of such transferee and the Equity
Securities that are being assigned to such transferee, and (y) such transferee
shall, concurrently with the effectiveness of such transfer, become a party to
this Agreement as an Investor and be subject to all applicable restrictions set
forth in this Agreement.

 

25.Termination or Amendment of The Privilege.

 

25.1The rights and covenants set forth in Sections 10.4, 11, 13, 14, 15, 16, 17,
18, 19, 20 and 21 shall terminate and be of no further force or effect upon the
earlier occurrence of (a) the closing of a Qualified IPO, or (b) a Liquidation
Event.

 

 47 

 

 

25.2If the Company reforms or restructures as an outbound holding company and
listed overseas, which causes adverse effect on all or part of the investors’
rights and privileges hereunder, the Company, the Founding Shareholders shall
cooperate with the Series A+ Investors to take all necessary measures to
guarantee the rights and privileges of the Series A+ Investors hereunder
reflecting in the outbound holding company, and the Series A+ Investors shall
make reasonable commercial efforts to cooperate with the Company, the Founding
Shareholders to accomplish the reform or restructure. The specific arrangements
of the bearing of the fees, expense and taxes shall be otherwise discussed and
agreed by the Parties then.

 

26.Qualified IPO

 

The Company shall form a working group and establish coordination mechanism,
engage intermediary agencies and make efforts to complete the Qualified IPO, if
a Shareholders’ Meeting decides that the Company has satisfied the conditions
for Qualified IPO. The Founding Shareholders shall make reasonable efforts to
promote the Qualified IPO.

 

27.Accounting Matters

 

27.1Fiscal Year.

 

The fiscal year of the Company shall commence on the 1st day of January and end
on the 31st day of December of each year, unless otherwise determined by the
Board of Directors.

 

27.2Full Records.

 

All assets, liabilities and transactions involving the Company shall be recorded
fully in its official records and fully disclosed to the Auditor, and the
financial statements of the Company and other The Company shall be prepared in
accordance with applicable accounting principles.

 

28.Confidentiality and Announcements

 

28.1Confidentiality

 

28.1.1In this Section, “Confidential Information” means all information
disclosed (whether in writing, orally or by any other means and whether directly
or indirectly) by a person (the “Disclosing Party”) to another person (the
“Receiving Party”) including information relating to the Disclosing Party’s
customers, internal policies, products, operations, processes, plans or
intentions, know-how, trade secrets, intellectual property, market opportunities
and business affairs, financial information and pricing information, except that
the confidentiality obligations shall not apply if and to the extent that:

 

(a)the Confidential Information is in the public domain other than by the fault
of the Receiving Party;

 

(b)the Confidential Information was previously known to the Receiving Party
prior to receipt from the Disclosing Party; and

 

 48 

 

 

(c)the Confidential Information was rightfully disclosed to the Receiving Party
by a third person without a breach of such third person’s obligation of
confidentiality.

 

28.1.2All Parties may not, during the term of this Agreement and notwithstanding
termination of this Agreement, disclose the Confidential Information of each
other and of the Company and its Subsidiaries to any person except with the
prior written consent of the Disclosing Party or for the performance of its
obligations under this Agreement.

 

28.1.3Without limiting the generality of the foregoing, each Party shall and
shall ensure its representatives on the Board of the Company shall:

 

(a)instruct and require all of its employees and agents who have access to the
Confidential Information to maintain the confidentiality thereof;

 

(b)disclose the Confidential Information to its Affiliates, its and its
Affiliates’ respective Directors, employees, agents, advisors, investor,
prospective investor, financing resources and prospective acquirers only on a
need-to-know basis, provided that each such individual shall be bound by the
same confidentiality obligation as the Parties; and

 

(c)take such reasonable action to limit disclosure of the Confidential
Information. If the Receiving Party of such Confidential Information is served
with any subpoena or other compulsory judicial or administrative process
requesting Confidential Information of any Disclosing Party or if the disclosure
of such Confidential Information is required by Law or any stock exchange or
regulatory requirement, the Receiving Party will immediately notify the
Disclosing Party of such Confidential Information in order that the Disclosing
Party may take such action as it deems necessary to protect its interest and the
Receiving Party shall co-operate with the Disclosing Party to limit the scope
and use of the information to be disclosed subject to limitations under the
relevant Law

 

28.1.4This provision shall survive the termination of this Agreement with
respect to any Party, and the restriction on disclosure of Confidential
Information shall continue to apply for all purposes for a period of five (5)
years from such termination with respect to any Party, provided however, such
restrictions shall not apply to information which ceases to be Confidential
Information.

 

28.2Publicity

 

No Party shall issue, publish or disseminate or cause to be issued, published or
disseminated any press release or public communication relating to this
Agreement or any agreement in connection herewith or any of the transactions
contemplated herein or therein; provided, however, a Party or its holding
companies may make any disclosure it believes in good faith and upon advice of
counsel that (a) the disclosure is required by Applicable Law, or (b) the
disclosure is required by the rules of the stock exchange where the relevant
Party is listed or intends to be listed. Prior to such disclosure, such Party
shall consult with the other Parties.

 

 49 

 

 

29.Default and Indemnification

 

29.1In the event any Party (the “Defaulting Party”) is in breach of this
Agreement, including any breach of the representations in this Agreement, the
other Parties shall be entitled to an indemnification for its losses caused by
such breach, in addition to any other rights such Parties are entitled to under
this Agreement.

 

29.2Subject to the other provisions of this Section, the Defaulting Party shall
indemnify any other Party (the “Indemnified Parties”) against their losses and
hold them harmless under the following circumstances: (i) the Defaulting Party
breaches any of its representations and warranties hereunder or any of such
representations and warranties are not true; (ii) the Defaulting Party breaches
or fails to perform its covenants, agreements, undertakings or obligations
hereunder, unless such breach or failure have been waived by the other Parties
in writing.

 

29.3In the event any Party is in breach of this Agreement, the other Parties
shall be entitled to, in addition to any other rights they may have under this
Agreement, request the specific performance by the Defaulting Party of its
relevant obligations hereunder.

 

29.4Notwithstanding anything to the contrary herein, this Section shall survive
the termination of this Agreement.

 

30.Independent Nature of Obligations and Rights of Series A+ Investors

 

30.1The obligations of each Series A+ Investor under this Agreement and the
other Transaction Documents are several and not joint, and no Series A+ Investor
is responsible in any way for the performance or conduct of any other Series A+
Investors in connection with the transactions contemplated hereby. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Series A+ Investor pursuant hereto or thereto, shall be or shall be deemed
to constitute a partnership, association, joint venture, or joint group with
respect to the Series A+ Investor. Each Series A+ Investor agrees that no other
Series A+ Investor has acted as an agent for such Series A+ Investor in
connection with the transactions contemplated hereby.

 

31.Termination

 

31.1Term

 

This Agreement shall become effective on the Execution Date and continue to be
valid during the existence of the Company unless terminated earlier in
accordance with this Agreement. For avoidance of doubt, if any of the Series A+
Investors fails to execute this Agreement, this Agreement will be binding upon
the Company, other Series A+ Investors who have executed this Agreement and
other signing Parties.

 

31.2Termination

 

This Agreement may be terminated:

 

(a)immediately by unanimous agreement in writing of all the Parties;

 

 50 

 

 

(b)by the Company upon written notice to the Series A+ Investor, in the event
the Series A+ Investor fails to perform its obligation to pay Subscription Price
within forty-five (45) days after the Closing Date; and

 

(c)by the Series A+ Investor upon written notice to the other Parties, in the
event the Conditions Precedent set forth in Section 3.1 are not satisfied or
waived by the Series A+ Investor in accordance with Section 3.1 within six (6)
months of the Execution Date.

 

When this Agreement is terminated by any Party pursuant to Section 31.2, no
Party shall have any rights or claims against the others, save for those in
respect of a breach of this Agreement prior to such termination.

 

31.3Consequences

 

The termination or expiry of this Agreement shall be without prejudice to any
rights and obligations of any Party as at the date of termination and shall not
relieve any Party from any liability to any other Party that exists at the time
of such termination.

 

32.Dispute Resolution and Governing Law

 

32.1Governing Law

 

The terms of this Agreement shall be governed by and construed and enforced in
accordance with the laws of PRC without regard to its principles of conflicts of
laws.

 

32.2Dispute Resolution

 

32.2.1The Parties to this Agreement shall seek to resolve any dispute or claim
arising out of or in relation to this Agreement by friendly consultation. Any
Party may notify any other Party of its desire for a consultation to resolve
such dispute or claim.

 

32.2.2If the Parties are unable to resolve a dispute or claim arising out of or
in relation to this Agreement, including any question regarding its existence,
validity or termination, within a period of ten (10) Business Days from the date
on which a notice is given under Section 32.2.1, any Party may submit such
dispute or claim to the Hong Kong International Arbitration Centre in accordance
with and subject to its rules of procedure then in force.

 

32.2.3The arbitration tribunal shall consist of three (3) arbitrators to be
appointed according to the arbitration rules of the Hong Kong International
Arbitration Centre.

 

32.2.4Any arbitration award will be final and binding on the Parties and may be
enforced by courts of any relevant jurisdiction, including the PRC. The Parties
must enforce any arbitral award without delay and all the Parties agree to waive
any right to claim or appeal to any courts in connection with any question
arising in the course of arbitration or with respect to any arbitral award.

 

32.2.5The arbitration will be conducted in Hong Kong in English and Chinese.

 

 51 

 

 

32.2.6The non-prevailing Party shall bear the costs of arbitration (including
the prevailing Party’s reasonable attorney’s fees).

 

32.2.7Despite the existence of a dispute which is the subject of either friendly
consultation or arbitration, the Parties:

 

(a)may exercise their remaining respective rights; and

 

(b)must perform their remaining respective obligations, under this Agreement,
except in respect of those matters that are the subject of the dispute.

 

33.Miscellaneous

 

33.1Further Assurances

 

The Parties shall, and shall use their respective reasonable endeavours to
procure that any necessary third persons shall execute and perform all such
further deeds, documents, assurances, acts and things as any of the Parties may
reasonably require by notice in writing to the others for the purposes of giving
such Party the full benefit of all the provisions of this Agreement.

 

33.2Entire Agreement

 

This Agreement and other Transaction Documents constitute the entire agreement
among the Parties relating to the Transaction hereof and supersede any prior
agreements, understandings or discussions among the Parties. In the event of
discrepancies between this Agreement and the Series A Investment Agreement, this
Agreement shall prevail.

 

33.3Succession and Assignment

 

The terms and conditions of this Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other Parties, provided, however, that the Series A+ Investor may (i) assign any
of their rights and interests hereunder to one or more of their Affiliates and
(ii) designate one or more of their Affiliates to perform all or certain of
their obligations hereunder (in which case the Series A+ Investor shall remain
liable for the performance of all its obligations hereunder).

 

33.4Notice

 

All notices and other communications transmitted to any Party pursuant hereto
shall be in writing in Chinese and English and delivered by hand or by prepaid
courier (in each case the recipient shall execute the return receipt) to the
mailing address set forth below, or by facsimile or email as set forth below, or
to such other mailing address, facsimile or email as a Party may from time to
time notify the other Parties:

 

To CASI:     c/o CASI (Beijing) Pharmaceuticals Co., Ltd.

 

Address: [***]

 

 52 

 

 

 

Telephone: [***]     Fax: /     Attention: Larry (Wei) Zhang     Email: [***]  
  To [***]:       Address: [***]     Telephone: [***]     Fax: [***]    
Attention: [***]     Email: [***]     To [***]:       Address: [***]    
Telephone: [***]     Fax: /       Attention: [***]     Email: [***]     To the
Company, the Founding Shareholders:     Address: [***]     Telephone: [***]    
Fax: /       Attention: [***]     Email: [***]     To [***]:  

 

 53 

 

  

  Address: [***]         Telephone: [***]         Fax: /           Attention:
[***]         Email: [***]       To [***]:           Address: [***]        
Telephone: [***]         Fax: /           Attention: [***]         Email: [***]
      To [***]:           Address: [***]         Telephone: [***]         Fax:
[***]         Attention: [***]         Email: [***]       To [***]:          
Address: [***]         Telephone: [***]         Fax: /           Attention:
[***]         Email: [***]

 

 54 

 

 

To [***]:         Address: [***]         Telephone: [***]         Fax: [***]    
    Attention: [***]         Email: [***]       To [***]:           Address:
[***]         Telephone: [***]         Fax: /           Attention: [***]        
Email: [***]

 

Without limiting any other means by which a Party may be able to prove that a
notice has been received by another Party, a notice will be deemed to be duly
received:

 

(a)if sent by hand or courier, when actually delivered at the address of the
recipient; or

 

(b)if sent by facsimile, upon receipt by the sender of an acknowledgment or
transmission report generated by the machine from which the facsimile was sent
indicating that the facsimile was sent in its entirety to the recipient’s
facsimile number,

 

except that if a notice is delivered by hand, or is received by facsimile on a
day which is not a Business Day, or after 5.00 pm on any Business Day, such
notice will be deemed to be duly received by the recipient at 9.00 am on the
first Business Day thereafter.

 

33.5Amendments and Waivers

 

No amendment of any provision of this Agreement shall be valid unless the same
is in writing and signed by all the Parties. No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant under this
Agreement, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant under
this Agreement or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

33.6Costs

 

The Parties shall bear their own costs, charges and other expenses incurred in
connection with the negotiation, preparation and implementation of this
Agreement and any other actions in connection herewith.

 

 55 

 

 

33.7Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

 

33.8Severability

 

If any term or provision of this Agreement is or becomes invalid or
unenforceable in any event or in any jurisdiction, nothing shall affect the
validity or enforceability of the remaining terms and provisions of this
Agreement, and nothing shall affect the validity or enforceability of such term
or provision in any other event or in any other jurisdiction.

 

33.9Incorporation of Exhibits

 

The Exhibits specified in this Agreement are incorporated by reference and
constitute a part of this Agreement.

 

33.10Language

 

This Agreement is executed in English and Chinese and both the English and
Chinese versions shall be of the same legal effects.

 

(THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK) 

 

 56 

 

 

(SIGNATURE PAGE OF INVESTMENT AGREEMENT in respect of JUVENTAS CELL THERAPY
LTD.)

 

IN WITNESS WHEREOF, the Parties hereto have caused their respective duly
authorized representatives to execute this Agreement as of the date and year
first above written:

 

JUVENTAS CELL THERAPY LTD.

 

Signature:   /s/ Lulu Lv         Name: Luly Lv         Title: Authorized
Representative  

 

   

 

  

(SIGNATURE PAGE OF INVESTMENT AGREEMENT in respect of JUVENTAS CELL THERAPY
LTD.)

 

IN WITNESS WHEREOF, the Parties hereto have caused their respective duly
authorized representatives to execute this Agreement as of the date and year
first above written:

 

CASI Biopharmaceuticals (WUXI) CO., Ltd.

 

Signature: /s/ Wei Zhang         Name: WEI ZHANG         Title:   Chairman  

 

   

 

  

[Signature pages of other Investors omitted]

 



   

